           Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 1 of 122



                               REPORT OF INVESTIGATION

This report addresses allegations of violations of the Sexual Misconduct Policy of the University
of the Sciences (the “University”). This report will determine whether it is more likely than not
that there has been a violation of the Policy. Anne E. Kane, an attorney with the law firm
Schnader Harrison Segal & Lewis LLP (“Schnader”) conducted the investigation and prepared
this report.

I.     INVOLVED PARTIES

       •       Complainant 1 is third-year female undergraduate student currently living off
               campus. At the time of the allegations, she was a sophomore and lived in Osol
               Hall.

       •       Complainant 2 is a second-year female undergraduate student currently living in
               Osol Hall. At the time of the allegations, she was a freshman and lived in
               Goodman Hall.

       •       Respondent is a fourth-year male undergraduate student currently living off
               campus in a house he shares with four other students. At the time of the
               allegations, Respondent was a junior and living in the same off-campus house.

II.    REPORTED CONDUCT

On August 24, 2018, Complainant 1 reported to the University that Respondent had sexual
intercourse with her without her consent at Respondent’s off-campus residence on or about
November 3-4, 2017. On August 30, 2018, Complainant 2 reported to the University that
Respondent had sexual intercourse with her without her consent during a party at Respondent’s
off-campus residence in January 2018.

On August 30, 2018, the University’s Title IX Coordinator provided Respondent with a Notice
of Investigation (“NOI”). The NOI informed Respondent that an investigation was being
conducted into the Complainants’ allegations of non-consensual sexual intercourse pursuant to
the University’s Sexual Misconduct Policy (the “Policy”).

The Policy defines sexual assault as “sexual contact and/or sexual intercourse that occurs without
affirmative consent.” A copy of the Policy is attached as Exhibit A. Section 1.6 of the Policy
lists examples of conduct that may constitute sexual assault, including:
               •   Engaging in sexual activity with an unconscious or semi-conscious person.

               •   Engaging in sexual activity with someone who is asleep or passed out.

               •   Engaging in sexual activity with someone who has said “no” or has otherwise
                   expressed an unwillingness or refusal to engage in sexual activity.




                                                                                         D_00001
           Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 2 of 122



Section 1.9 defines “affirmative consent” as “informed (knowing), voluntary and willing (freely-
given), active and ongoing (not passive) permission, meaning that, through the demonstration of
clear and coherent words or actions, a person has indicated permission to engage in mutually-
agreed upon sexual activity.” It further specifies:

               1.9.1 Affirmative consent cannot be obtained by force.
               1.9.2 Affirmative consent cannot be gained by taking advantage of
               the incapacitation of another where the person initiating sexual
               activity knew or reasonably should have known that the other was
               incapacitated.
               1.9.3 Affirmative consent cannot be obtained or implied by silence
               or lack of resistance.
               1.9.4 Consent may be withdrawn at any time. An individual who
               seeks to withdraw consent must communicate, through words or
               actions, a decision to cease the sexual activity. Once consent is
               withdrawn, the sexual activity must cease immediately.

On August 30, 2018, the University issued Orders Of No Contact to Respondent and both
Complainants.

III.   INVESTIGATION

On September 5, 2018, the University retained me to conduct the investigation and provided me
with a copy of the existing investigation file (attached as Exhibit B).1 The file included the
following intake reports from Joseph Kalen, the University’s Title IX Investigator:

       •       August 24, 2018 interview with Complainant 1.

       •       August 24, 2018 interview with Witness 1 (who stated that Complainant 1 told
               Witness 1 about the allegations involving Respondent the day after the conduct
               allegedly occurred. Witness 1 also supported Complainant 1 when she made her
               report).

       •       August 28, 2018 interview with Witness 2 (who stated that Complainant 1 told
               Witness 2 about the allegations involving the Respondent the night before
               Complainant 1 made her report to the University. Witness 2 also stated that she
               was aware of an incident involving Complainant 2 and Respondent).


1
       All names have been redacted and replaced with a unique identifier as space permits (e.g., “Respondent” or
       “R”, “Complainant 1” or “C1”, “Complainant 2” or “C2”, “Witness 1” or “W1”, etc.). A list is provided at
       the beginning of the document.




                                                       2
                                                                                                       D_00002
           Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 3 of 122



       •       August 30, 2018 interview with Complainant 2.

In the course of the investigation, I interviewed the following witnesses:

       •       On September 11, 2018, I interviewed Complainant 1. I had a follow up meeting
               with Complainant 1 on October 23, 2018. A copy of the Complainant 1 interview
               notes are attached as Exhibit C. After reviewing the preliminary report,
               Complainant 1 provided an additional statement, which is attached as Exhibit S
               (names removed).

       •       On September 13, 2018, I interviewed Complainant 2. I had a follow up meeting
               with Complainant 2 on October 23, 2018. A copy of the Complainant 2 interview
               notes are attached as Exhibit D. Complainant 2 also provided screenshots of text
               messages exchanged with Respondent. These text messages are attached as
               Exhibit E.2 After reviewing the preliminary report, Complainant 2 provided an
               additional statement, which is attached as Exhibit T (names removed).

       •       On September 20, 2018, I interviewed Witness 1, a third-year female
               undergraduate student living off campus. As noted above, Complainant 1 told
               Witness 1 about the allegations involving Respondent the day after the conduct
               allegedly occurred. Witness 1 also supported Complainant 1 when she made her
               report. A copy of the Witness 1 interview notes are attached as Exhibit F.
               Witness 1 also provided a screenshot of an August 26, 2018 text message
               exchange between Complainant 1 and Respondent. This text message exchange
               is attached as Exhibit G.

       •       On September 20, 2018, I interviewed Witness 2, a third-year female
               undergraduate student living off campus. As noted above, Complainant 1 told
               Witness 2 about the allegations involving the Respondent the night before
               Complainant 1 made her report to the University. Witness 2 also stated that she
               was aware of an incident involving Complainant 2 and Respondent. A copy of
               the Witness 2 interview notes are attached as Exhibit H.

       •       On September 25, 2018, I interviewed Witness 3, a former University of the
               Sciences female undergraduate student who transferred to another school after her
               freshman year (the 2016-2017 academic year). Complainant 1 identified Witness
               3 as someone who had had a similar problem with Respondent. A copy of the
               Witness 3 interview notes are attached as Exhibit I. Witness 3 also provided
               screenshots of a text message exchange between her and Respondent. This text
               message exchange is attached as Exhibit J.3


2
       As noted above, names have been redacted and replaced with a unique identifier.
3
       As noted above, names have been redacted and replaced with a unique identifier.




                                                      3
                                                                                         D_00003
    Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 4 of 122



•       On October 2, 2018, I interviewed Respondent. I had a follow up meeting with
        Respondent on October 25, 2018. A copy of the Respondent interview notes are
        attached as Exhibit K. After reviewing the preliminary report, Respondent
        provided an additional statement, which is attached as Exhibit U (names
        removed).

•       On October 9, 2018, I interviewed Witness 4, a fourth-year male undergraduate
        student who is friends with both Respondent and Complainant 2. Both
        Respondent and Complainant 2 identified Witness 4 as someone with knowledge
        of events at the January 2018 party. A copy of the Witness 4 interview notes are
        attached as Exhibit L.

•       On October 12, 2018, I interviewed Witness 5, a fourth-year P2 male student who
        is one of the Respondent’s roommates. Respondent identified Witness 5 as
        someone with knowledge of events at the January 2018 party and an earlier
        September 2017 card party. A copy of the Witness 4 interview notes are attached
        as Exhibit M.

•       On October 12, 2018, I interviewed Witness 6, a fourth-year P2 male student who
        is one of the Respondent’s roommates. Respondent identified Witness 6 as
        someone with knowledge of events at the January 2018 party. A copy of the
        Witness 4 interview notes are attached as Exhibit N.

•        On October 12, 2018, I interviewed Witness 7, a fourth-year P2 female student
        who is the girlfriend of one of the Respondent’s roommates. Respondent
        identified Witness 7 as someone with knowledge of events at the January 2018
        party and an earlier September 2017 card party. A copy of the Witness 7
        interview notes are attached as Exhibit O.

•       On October 12, 2018, I interviewed Witness 8, a fourth-year female
        undergraduate student. Respondent identified Witness 8 as someone with
        knowledge of events at the January 2018 party and an earlier September 2017
        card party. A copy of the Witness 7 interview notes are attached as Exhibit P.

•       On October 17, 2018, I interviewed Witness 9, a fourth-year female
        undergraduate student who is friend of the Respondent and attended the January
        2018 party. Respondent identified Witness 9 as someone with knowledge of
        events at the January 2018 party and an earlier September 2017 card party. A
        copy of the Witness 9 interview notes are attached as Exhibit Q.

•       On October 17, 2018, I interviewed Witness 10, a fourth-year male undergraduate
        student who is one of Respondent’s roommates and attended the January 2018
        party. Respondent identified Witness 10 as someone with knowledge of events at
        the party. A copy of the Witness 10 interview notes are attached as Exhibit R.




                                        4
                                                                               D_00004
           Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 5 of 122



IV.    JURISDICTION

The conduct reported by both Complainants occurred off campus at the Respondent’s residence.
The Policy applies to sexual or gender-based harassment that is committed by a member of the
campus community off campus if “the conduct may have the effect of creating a hostile
environment for a member of the University community.” Both Complainants have reported
feelings of discomfort and distress as a result of Respondent’s conduct and his presence on
campus. Accordingly, the Policy applies to the conduct reported.

V.     PREPONDERANCE OF THE EVIDENCE STANDARD

Section 2.10.1 provides that the applicable standard of proof for findings of fact under the Policy
is the preponderance of evidence standard, i.e., the evidence demonstrates that it is more likely
than not that the conduct occurred. This standard is often referred to as “50% plus a feather.”

VI.    FINDINGS OF FACT AND ANALYSIS

This report addresses separately the allegations made by Complainant 1 and Complainant 2.

       A.      Complainant 1’s Allegations

Complainant 1 alleges that Respondent engaged in sexual intercourse with her without her
consent after she told him that she did not want to have sex without a condom. This incident
allegedly occurred at Respondent’s residence sometime in the night/early morning hours of
November 4, 2017.

               1.     Undisputed Facts

Many of the facts and circumstances relating to the incident are undisputed. Both Complainant 1
and Respondent agree that:

       •       Respondent and Complainant 1 had a snapchat exchange the evening of
               November 3, 2017, in which Complainant 1 complained about “guy issues.”
               Respondent invited Complainant 1 to his house to talk.

       •       Both Respondent and Complainant 1 understood that sex was a possibility if
               Complainant 1 accepted this invitation. Respondent and Complainant 1 had
               known each other for over a year and had a casual, non-sexual friendship.

       •       Neither Complainant 1 nor Respondent were under the influence of any alcohol or
               drugs.

       •       Complainant 1 arrived at Respondent’s house between 11 pm and 12 am.
               Complaint 1 and Respondent went up to Respondent’s room and, after talking for
               15 minutes or so, began kissing, and then had consensual sexual contact and
               sexual intercourse. Complainant 1 stated that she wanted to use a condom prior to
               intercourse which they did.



                                                 5
                                                                                          D_00005
           Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 6 of 122



       •       Complainant and Respondent fell asleep but woke again later and had consensual
               sexual intercourse at least one additional time during the night. Again they used a
               condom during intercourse.

       •       Respondent ran out of condoms prior to their last sexual encounter which took
               place during the early morning hours of November 4, 2013. The facts and
               circumstances regarding what happened during this last sexual encounter are
               disputed.

               2.     Disputed Facts

Complainant 1 and Respondent dispute the facts and circumstances of their last sexual encounter.

       •       Complainant 1’s Statement

               According to Complainant 1, when Respondent initiated sexual contact the last
               time, Respondent told Complainant 1 that he had run out of condoms.
               Complainant 1 reports that she and Respondent then had the following exchange
               while she was lying down in bed and he was sitting up next to her:

                      Respondent: “I don’t have a condom”

                      Complainant 1: “If you don’t have a condom, let’s not do this.”

                      Respondent: “Okay.”

               Complainant 1 states that she understood “okay” to mean that Respondent
               understood and acknowledged that she did not want to have sex without a
               condom. Complainant 1 then relates that Respondent then lay back down and
               continued to touch her sexually, including rubbing his penis against her vagina.
               According to Complainant 1, she did not want to push him off but attempted to
               move her body away to avoid this contact. She then relates that Respondent
               persisted, moved his body in such a way to prevent her from moving her legs,
               achieved penetration, and then engaged in intercourse for a short time before
               stopping. She recalls saying “Didn’t I tell you not to fucking do that” and that
               Respondent responded “sorry.” She states that after this exchange they both then
               fell back asleep until her alarm woke her up around 6 am. See Exhibit C, p. 3.

       •       Respondent’s Statement

               According to Respondent, Complainant 1 said nothing during this last sexual
               encounter to suggest that Complainant 1 did not want to have sex without a
               condom. He reports that Complainant 1 actively participated in the sex until she
               said something shortly after he had achieved penetration, causing him to stop
               immediately. When first interviewed, Respondent did not remember what
               Complainant 1 had said but later recalled that she said: “That is not for you.”
               According to Respondent, he did not ask Complainant 1 why she told him to stop
               because he felt “awkward” in the moment. When asked, he denied that it could


                                                6
                                                                                          D_00006
           Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 7 of 122



               have had anything to do with not having a condom. He reports that Complainant
               1 got up and left immediately afterward. See Exhibit K, pp. 2-3, 8.

       •       Other Evidence

               Complainant 1 reports that she told Witness 1 about the incident with Respondent
               the day after it occurred. See Exhibit C, p. 4. Witness 1 confirms that
               Complainant 1 told her that that Complainant 1 had hooked up with Respondent
               the night before, that Respondent had run out of condoms, that Complainant 1
               told Respondent that she did not want to have sex without a condom but that
               Respondent proceeded with intercourse anyway. See Exhibit F, p. 1. According
               to both Complainant 1 and Witness 1, they discussed reporting the incident to the
               University at that time but decided not to report out of concern that Complainant 1
               would not be believed. See Exhibit C, p. 4; Exhibit F, p.1. Complainant 1
               decided to report the incident on August 23-24, 2018, after she learned that other
               members of her sorority had also had problems with Respondent.

               3.     Findings and Analysis

Applying the preponderance of evidence standard, I make the following factual findings:

       •       Complainant 1 told Respondent that she did not want to have sex without a
               condom. Complaint 1 states that she told Respondent the following when he ran
               out of condoms: “If you don’t have a condom, let’s not do this.” Complainant
               1’s account is consistent with what she told Witness 1 the day after the incident.
               Respondent’s account is less credible. He acknowledges that Complainant 1 told
               him before they had sex the first time that she wanted to use a condom but claims
               that she did not say anything or do anything that communicated to him that she
               was unwilling to have sex without a condom after he ran out. I conclude that it is
               more likely than not that Complainant 1 told Respondent that she did not want to
               have unprotected sexual intercourse when Respondent ran out of condoms.

       •       Respondent penetrated Complainant 1’s body without her consent.
               Complainant 1 states that she said no to unprotected sex, that she did not push
               Respondent away because he had acknowledged her “no” by saying “okay,” that
               she moved her body to avoid contact between his penis and her vagina, and that
               she then froze when he persisted and achieved penetration. According to
               Respondent, Complainant 1 responded to his sexual overtures and fully
               participated in intercourse until Complainant 1 said something which caused him
               to stop abruptly mid-intercourse. Again, Respondent’s account is less credible.
               That Complainant 1 did not push Respondent away did not make her “no” to
               unprotected sex less clear. It is more likely than not that Respondent heard
               Complainant 1’s “no” but thought that he might be able to persuade her to engage




                                                7
                                                                                          D_00007
           Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 8 of 122



               in unprotected sex if he persisted.4 The fact that Respondent did not ask
               Complainant 1 what was wrong and/or why she wanted to stop at the time also
               suggests that Respondent knew what the problem was: that Complainant 1 did not
               want to engage in unprotected sex. In light of all the above, I conclude that
               Respondent did not have Complainant 1’s consent.

       B.      Complainant 2’s Allegations

Complainant 2 alleges that Respondent had sexual intercourse with her without her consent when
she was incapacitated. This incident allegedly occurred in Respondent’s room during a party at
Respondent’s residence on January 14, 2018.

               1.     Undisputed Facts

A number of the facts and circumstances relating to the relationship between Complainant 2 and
Respondent and the January 14, 2018 incident are undisputed:

       •       Complainant 2 and Respondent had a consensual and casual “friends with
               benefits” arrangement during the 2017 fall semester when Complainant 2 was a
               freshman and Respondent was a junior. This relationship started at the end of
               August 2017.

       •       Respondent and Complainant 2 would typically arrange to meet by text.
               Sometimes Complainant 2 would come over to Respondent’s house and they
               would have sex. Sometimes they would meet at parties and agree to hook up later
               at Respondent’s house.

       •       Although Witness 2 believed that Complainant 2 was drunk at a September 2017
               card party, Complainant 2 and Respondent both deny that Complainant 2 was
               incapacitated or that Respondent took advantage of her in any way at that party.

       •       Respondent invited Complainant 2 and her friends by text to a January 14, 2018
               party at his residence. Complainant 2 and her friends arrived at the party between
               10 and 11 pm.

4
       This is consistent with the accounts of two other female students interviewed (Witness 2
       and Witness 3) who described Respondent as someone who was “pushy” and would not
       take no for an answer. See Exhibit H (Witness 2) and Exhibit I (Witness 3). For
       example, Witness 3 describes repeatedly telling Respondent that she was not interested in
       hooking up with him over the course of an evening and finally had to push him away
       before he accepted her “no.” (Respondent recalls his interaction with Witness 3
       differently—that they were hooking up and kissing and that she was receptive to his
       advances until she asked him to stop which he immediately did). I note, however, that
       there is sufficient evidence to support a finding that Respondent did not have
       Complainant 1’s consent without the information provided by these two witnesses.




                                                8
                                                                                         D_00008
    Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 9 of 122



•       Sometime around 12:00 am, Complainant 2 was “elbowed” while dancing, was
        knocked to the floor, and got a bloody nose. Complainant 2 was upset, flustered
        and embarrassed by this accident. Witness 4 assisted Complainant 2 clean up and
        took her upstairs to the second floor bathroom. Respondent did not witness the
        accident but was with Complainant 2 on the second floor after she got cleaned up.

•       Complainant 2 accepted Respondent’s invitation to go to his room. The facts and
        circumstances surrounding this invitation and what happened next are disputed.
        Although both Respondent and Complainant 2 agree that sexual intercourse
        occurred, they disagree as to whether it was consensual.

•       Sometime later, most likely after 1:30, Complainant 2 woke up in Respondent’s
        room and wanted to leave. Complainant 2 and Respondent dispute the facts and
        circumstances surrounding her decision to return to her residence hall. However,
        it is undisputed that Respondent walked her back to her residence hall.

•       The next day, on January 15, 2018, Complainant 2 and Respondent had the
        following text exchange:

               Complainant 2: “Thanks for last night. I’m sorry about that. Also used to
               knocking back beers like it’s nothing, didn’t think break would fuck over
               my tolerance as much as it did.”

               Respondent: “Hey, no prob. And yea you were pretty drunk.”

               Complainant 2: “I know. Definitely fucked up in that department. Please
               tell [Witness 4] I said thanks and I’m sorry too. Also, we’re going to
               pretend last night didn’t happened and never speak of it again.”

               Respondent: “If you say so lol.”

•       Later that same day, Respondent texted Complainant 2 to tell her she had left
        some clothes in his room.

               Respondent: “You want to come over again for a bit? I have some clothes
               that you left behind to give you lol.”

               Complainant 2: Right … I can’t right now, I have a meeting with coaches
               in like, ten minute.”

               Respondent: “After that?”

               Complainant 2: “Yeah, but I can’t stay long.”

•       Two days later, on January 17, 2018, Complainant 2 broke off the “friends with
        benefits” arrangement with Respondent by text.




                                         9
                                                                                 D_00009
           Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 10 of 122



                      Complainant 2: “So I’m going to have to dip out for a while and break off
                      this little agreement. Sorry.”

                      Respondent: “Hey, I’m not really sure what you mean by our agreement.
                      Would you be able to explain?”

                      Complainant 2: “I think it’s best we don’t hook up anymore. Nothing
                      against you, just a personal decision I wanted to make you aware of.”

                      Respondent: “Oh okay and yea I completely understand. I also agree that
                      its for the best.”

               2.     Disputed Facts

Complainant 2 and Respondent dispute certain facts and circumstances relating to the party and
what happened in Respondent’s room, including: (1) whether Complainant 2 told Respondent
that she intended spend the night and have sex; (2) the degree to which Complainant 2 was
intoxicated; and (3) whether Complainant 2 consented to sexual intercourse.

       •       Complainant 2’s Statement

               According to Complainant 2, she attended the January 14, 2018 party with a
               group of girls and intended to have a “girls night out.” She states that she did not
               intend to hook up with Respondent that night but did not know whether
               Respondent was expecting her to stay over. She denies saying anything to
               Respondent that would indicate that she wanted to spend the night or have sex
               with Respondent. Exhibit D, p. 3.

               Complainant 2 reports that she drank beer and 3 or 4 cups of “juice” and became
               intoxicated. She described feeling disorientated and confused rather than
               physically impaired (although she believes her reactions were slowed because of
               the amount of alcohol she had consumed and that this may have contributed to her
               fall while dancing). Exhibit D, p. 3.

               Complainant 2 recalls getting bumped while dancing, falling to the floor and
               getting a bloody nose. She describes being very upset and embarrassed about her
               fall. She states that her accident increased her disorientation and her memory of
               the remaining night is limited. She recalls being helped by Witness 4 and later by
               Respondent. She recalls going upstairs to the second floor bathroom to get
               cleaned up. She recalls Respondent asking her if she wanted to lie down in his
               room and commenting that “she was in no condition to go home.” She states that
               we agreed to lie down in Respondent’s room because she wanted to collect
               herself. She recalls going to Respondent’s room, taking off her shoes, lying
               down, and falling asleep after Respondent left the room. Exhibit D, pp. 3-4, 7.

               The next thing Complainant 2 recalls is waking up to find that Respondent was on
               top of her engaging in sexual intercourse. She describes herself as being too
               drunk and too exhausted to say anything, and does not recall him finishing or


                                                10
                                                                                           D_00010
    Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 11 of 122



        having an orgasm. She states that she did not say anything to Respondent or
        actively participate in the sex. She next recalls waking up some time later
        disorientated. Her pants and underwear were off but she was still in her tee shirt
        and bra. Respondent was asleep beside her. She got up and put on her pants and
        shoes in the dark. Respondent then woke up and asked her: “What are you
        doing?” She responded that she wanted to go home and Respondent asked: “Are
        you okay to go home?” Complainant 2 understood him to be asking if she was
        sober enough. Respondent got up and walked her most of the way back to her
        residence hall. She does not recall any others leaving the house at the same time.
        Exhibit D, pp. 4, 7.

        The next day, Complainant 2 was still embarrassed about her fall and texted
        Respondent to apologize about making a disturbance at the party. She was also
        confused and upset about what had happened with Respondent in his room but did
        not say anything to anyone. When Complainant 2 went to Respondent’s house to
        pick up the clothes she had left behind, she did not talk to Respondent about the
        party or what had happened with Respondent in his room. Exhibit D, pp. 4-5.

        Two days later, Complainant 2 decided she did not want to continue the “friends
        with benefits” arrangement with Respondent after what had happened and texted
        Respondent ending the arrangement. Since that time, she has avoided contact
        with Respondent but still sees him around campus. Exhibit D, p. 5.

        Complainant 2 did not consider making a report regarding what had happened
        with Respondent at the party until she learned that one of her sorority sisters had
        had a problem with Respondent and was reporting him for assault. Exhibit D, p.
        5.

•       Respondent’s Statement

        According to Respondent, shortly after Complainant 2 arrived at the party, he
        asked her if she wanted to stay over and she said yes. He further states that he
        saw her periodically during the evening but did not hang out with her because he
        had hosting responsibilities. Exhibit K, p. 5.

        Respondent did not witness Complainant 2’s accident but saw her on the second
        floor with Witness 4 getting cleaned up. He states that he asked her again if she
        wanted to stay over and she said yes. According to Respondent, he asked her
        again because he wanted to make sure that she hadn’t changed her mind about
        staying after her accident. Exhibit K, p. 5.

        Respondent states that they then went to his room, talked for a while and then had
        sex. He states that he left the room briefly before they had sex to make sure
        someone was covering his hosting responsibilities but that Complainant 2 was
        awake when he returned and actively participated in sexual intercourse. He
        denies that Complainant 2 was passed out or incapacitated in any way. Exhibit K,
        pp. 5-6.


                                         11
                                                                                    D_00011
           Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 12 of 122



               Respondent describes Complainant 2 as “buzzed” not drunk during the party and
               explains that “buzzed” means “more social and talkative.” He further states that
               he had seen her much more drunk on other occasions. When asked about his text
               the following day (“yea you were pretty drunk”), he states that he meant this in a
               joking way and not literally. Exhibit K, pp. 6, 8.

       •       Other Evidence

               Other party attendees interviewed state that they did not observe Complainant 2
               exhibit any obvious signs of incapacitation (e.g., stumbling; slurring words) but
               had only limited contact with her. Exhibit M (Witness 5); Exhibit O (Witness 7);
               Exhibit P (Witness 8). Witness 4, who helped Complainant 2 clean up and who is
               a friend of both Respondent and Complainant 2, states that Complainant 2 was
               able to walk up the stairs unassisted after her accident but that he could not tell
               how drunk she was. Exhibit L (Witness 4).

               The two witnesses who knocked on Respondent’s bedroom during the time
               Respondent was in the bedroom with Complainant 2 could not see into the room
               and did not see or hear Complainant 2. Exhibit M (Witness 5); Exhibit O
               (Witness 7).

               As noted above, Complainant 2 and Respondent exchanged texts the day after the
               party, in one text Complainant 2 stated that she hadn’t expected the Christmas
               break to “fuck up my tolerance” and Respondent responded “yea you were pretty
               drunk.” Exhibit E. None of Complainant 2’s texts to Respondent immediately
               following the party said anything about what had occurred in Respondent’s room.

               3.     Findings and Analysis

Applying the preponderance of evidence standard, I make the following factual findings:

       •       Respondent may have misunderstood Complainant 2’s acceptance of
               Respondent’s invitation to go to his room as an indication that she wanted to
               stay over and have sex. Both Complainant 2 and Respondent state that they
               agreed to hook up after meeting at a party on multiple occasions during the prior
               semester. Although Complainant 2 states that she did not intend to do so at the
               January 14, 2018 party and that she did not say anything to Respondent to that
               effect at the January 14, 2018 party, she concedes that it is possible that
               Respondent could have understood her acceptance of his offer to lie down in his
               room as an indication that she intended to spend the night and have sex. Exhibit
               D, p. 7. Several witnesses state that Complainant 2 appeared upset immediately
               following the accident but also agree that she did not display any obvious signs of
               intoxication at that time. Although Complainant 2 recalls Respondent telling her
               that she was in no condition to go home when he invited her to his room (a
               statement Respondent does not recall making), it is possible that Respondent was
               talking about her being upset rather than drunk. Exhibit D, p. 4. Taking all this
               evidence into account, I conclude that it is possible that Respondent believed that


                                                12
                                                                                          D_00012
    Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 13 of 122



        Complainant 2 was upset but not intoxicated, and that he believed that her
        acceptance of his invitation indicated that she was willing to hook up as they had
        in the past.

•       Complainant 2 became incapacitated after she lay down in Respondent’s room.
        Complainant 2 states she fell asleep/passed out immediately after Respondent left
        the room, and woke up only briefly to find Respondent on top of her engaging in
        sexual intercourse. Although other party attendees did not observe Complainant 2
        display any obvious signs of intoxication either before or immediately following
        her accident, this is not inconsistent with the alcohol catching up with her once
        she lay down. Respondent’s account—that Complainant 2 was “buzzed” not
        drunk—is contradicted by his text exchange with Complainant 2 the next day, in
        which he stated that Complainant 2 had been “pretty drunk” the night before.
        Respondent’s explanation of this statement (that he was “joking” and/or trying to
        make her feel better about her accident) is not very credible in the context of this
        text exchange. It is more likely than not that Complainant 2 became incapacitated
        (passed out and/or semi-conscious) after she lay down in Respondent’s room. I
        further note that Respondent’s characterization of Complainant 2 as “pretty
        drunk” in his text likely describes Complainant 2’s level of intoxication when she
        was in his room because Respondent had had only brief contacts with
        Complainant 2 at the party before then.

•       Respondent knew or should have known when he returned to his room that
        Complainant 2 was incapacitated and unable to consent to sexual intercourse.
        Complainant 2 states that she was unaware that Respondent returned to his room
        and that she woke up to find that Respondent was on top of her engaged in sexual
        intercourse. She further states that she was too drunk and exhausted to say or do
        anything and does not recall him finishing or having an orgasm. Although
        Respondent may have believed that Complainant 2 had agreed to stay over and
        have sex (based on their prior interactions and her acceptance of his invitation to
        his room), he should have realized that Complainant 2 was not able to consent to
        intercourse when he returned and found her passed out and/or semi-conscious.

•       Complainant 2’s statement that she did not consent to sexual intercourse is
        consistent with her desire to leave Respondent’s residence as soon as she woke
        up later that night. Both Respondent and Complainant 2 agree that Complainant
        2 woke up later that night and immediately wanted to return to her residence hall.
        In fact, Complainant 2 states that she dressed so quickly in the dark that she left
        clothes behind. Her desire to leave instead of spending the night corroborates her
        statement that she had not told Respondent earlier that she wanted to spend the
        night and have sex. It is also consistent with and supports her statement that the
        sex was nonconsensual.

•       Complainant 2’s statement that she did not consent to sexual intercourse is
        consistent with her decision to terminate her relationship with Respondent two
        days after the party. On January 17, 2018, two days after the party, Complainant
        2 sent Respondent a text terminating their “friends with benefits” arrangement.


                                         13
                                                                                   D_00013
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 14 of 122




                                                                  D_00014
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 15 of 122




                                                                  D_00015
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 16 of 122




                                                                  D_00016
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 17 of 122




                                                                  D_00017
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 18 of 122




                                                                  D_00018
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 19 of 122




                                                                  D_00019
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 20 of 122




                                                                  D_00020
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 21 of 122




                                                                  D_00021
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 22 of 122




                                                                  D_00022
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 23 of 122




                                                                  D_00023
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 24 of 122




                                                                  D_00024
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 25 of 122




                                                                  D_00025
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 26 of 122




                                                                  D_00026
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 27 of 122




                                                                  D_00027
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 28 of 122




                                                                  D_00028
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 29 of 122




                                                                  D_00029
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 30 of 122




                                                                  D_00030
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 31 of 122




                                                                  D_00031
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 32 of 122




                                                                  D_00032
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 33 of 122




                                                                  D_00033
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 34 of 122




                                                                  D_00034
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 35 of 122




                                                                  D_00035
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 36 of 122




                                                                  D_00036
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 37 of 122




                                                                  D_00037
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 38 of 122




                                                                  D_00038
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 39 of 122




                                                                  D_00039
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 40 of 122




                                                                  D_00040
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 41 of 122




                                                                  D_00041
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 42 of 122




                     EXHIBIT B




                                                                  D_00042
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 43 of 122



Respondent – R

Complainant 1 – C1

Complainant 2 – C2

Witness 1 – W1

Witness 2 – W2

Witness 4 – W4

Student 1 – S1

Student 2 – S2

Student 3 – S3

Student 4 – S4




                                       2
                                                                          D_00043
    ...•
·..... .
    ···
         Case 2:19-cv-00358-JS                      Document 40 Filed 08/08/19 Page 44 of 122

          "a@.

USc1ences
University of the Sciences
                                                                                                    Philadelphia College of Pharmac)'

                                                                                                  Misller College of Arts and Sciences

600 South 43td Street, Philadelphia, PA 19104                                                      Samson College of Health Sciences
215.596.8800   I   usciences.edu                                                      Mayes College of Healthcare Business and Polic~

                      NOTICE OF SEXUAL MISCONDUCT INVESTIGATION

DATE:                   8/30/18

TO:                     Respondent

CC:                                C2           I   C1

FROM:                  Michael Stitley, Title IX Coordinator

The University of the Sciences is conducting an investigation into allegations made by
COMPLAINANT against the RESPONDENT of sexual misconduct that occmTed on or about

----~N~o~v~.~3~/~4~2~0~1~7~·~Jan~·~2~0~1~8________        .m ___R==es~p~o~n~d~en~t~'s~A~om~im~en~t~-------'

The allegations include the following prohibited conduct as defined by the University of the Sciences
Sexual Misconduct Policy (see attached):

     X Sexual Assault I -Non-Consensual Sexual Intercourse
     D Sexual Assault II- Non-Consensual Sexual Contact
     D Sexual Exploitation
     CJ Sexual Harassment/Gender Based Harassment
     D Unwelcome Conduct
     D Hostile Environment
     D Stalking
     D Intimate Partner Violence (Dating/Domestic Violence)
     D Retaliation

Additional conduct prohibited by the Policy that is discovered during the investigation may also be
investigated; you will be infmmed if the allegations under investigation are expanded.

Joseph Kalin, i .kalin(a),usciences.edu has been assigned to investigate this complaint.


                          R                                                             8- 1\a-n
Respo                                                                                     Date

                                                              R

  Title IX 2017                                                                                                   Page 1 of2
                                                                                                                   D_00044
            Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 45 of 122


                                     TELL YOUR PARENTS
Because a finding of a violation ofthe Policy can have serious consequences for your education, it is
strongly recmmnended that you immediately notify and consult with your parents or guardian.


LEGAL COUNSEL
When the allegations, if true, might constitute criminal conduct, the pmiy against whom they are
brought is hereby advised to seek legal counsel before malcing any written or oral statements. Those
facing allegations may wish to obtain legal advice about how this process could affect any criminal
case in which they are or may become involved.

POTENTIAL SANCTIONS
Students fow1d in violation of the Sexual Misconduct Policy m·e subject to discipline based on the
circwnstances m1d nature of the violation. The forms of sanctions/remediation may include expulsion,
suspension for a determinate or indeterminate length of time, restrictions on contact; course-schedule or
work-schedule alteration; changes in housing; leaves of absence; required counselling and/or treatment,
and restitution. Expulsion precludes re-enrollment or re-admission to the University.

ROLE OF SUPPORT PERSON AND ADVISOR
You may arrange for a Support Person and/or Advisor to accompany you to any investigative
interview or related meeting. The Investigator will col1ll1lunicate directly with you and not with your
Advisor.

REMINDER
The Advisor may not speak for you but may advise you in private. All attendees are required to
review the Sexual Misconduct Policy to understand the scope of their role in the administrative
process.

TIME FRAME
University of the Sciences strives to conclude its investigation within six weeks from issuance of this
Notice ofInvestigation. The time frame may be extend for good cause, e.g., to ensure the integrity
and completeness of the investigation, to comply with a request by external law enforcement, to
accol1ll1lodate the availability of witnesses, to accommodate reasonable requests for delay by the
pmties, account for breaks or holidays, m1d to account for complexities in the case or for other
legitimate reasons.

RETALIATION
The University prohibits any fonn of retaliation and will take steps to prevent retaliation and take
strong responsive actions if retaliation occurs. No faculty, administrator or staff, applicantfor
employment, student, or member of the public may be subject to restraint, interference, coercion or
any other fonn of retaliation for,. in good faith, seeking advice concerning a sexual misconduct
matter, filing a sexual misconduct complaint, or serving as a witness in the investigation of a sexual
misconduct complaint.




  Title IX 2017                                                                               Page 2 of2


                                                                                                 D_00045
                        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 46 of 122


   ·.,
          ... .
         ··.·   •   0   ••




 USc1ences
 University of the Sciences
                                                                                               Philadelphia College of Pharmaq
                                                                                             Mlsher College of Arts at)d Sciences

 600 South 43rd Street, Philadelphia, PA 19104                                               Samson College of Health Sciences

 215.596.8800            I   usclences.edu                                       Mayes College of Healthcare Business and Po!lq
                                                       COMPLAINANT
                                             NOTICE OF RIGHTS AND RESPONSIBILITIES

 The purpose of this form is to ensure that persons reporting sexual misconduct, as defined under
 the Sexual Misconduct Policy, are aware of their rights and responsibilities. Please review the
 statements listed below and be sure that you understand each of them.

 I have been advised of the following:

 __'{__ I may report sexual misconduct to law enforcement at any time and, upon request, the
        University will assist me in doing so by contacting the Philadelphia Police Depatiment 18'h
        District (215) 686-3180. I understand that I also may file a complaint with Public Safety
        and/or Student Affairs.
 __\i_ The University's investigative and adjudicative process, including infonnal mediation.
 _lj_ Available Interim Protective Measures
          •             Adjustment of course schedules to ensure Complainant and Respondent do not attend
                        same classes
          •             Adjustments for assignment or tests
          •             Change of living or working arrangements
          •             No-contact orders
          •             Public Safety escort
 __\1_ Available services on campus and in the community
          •             Counseling services (mental health, victim advocacy)
          •             Medical
          •             Legal assistanc~

 I understand the following:
~ The University )llay need to investigate and take action even ifi do not wish to proceed with
          the investigation and adjudicative process.
__li_ Complaints will be reviewed in accordance with the Sexual Misconduct Policy, located in
      the Student Handbook, and any relevant grievance procedures.
~Both          the Complainant and Respondent (Pmiies) are entitled to have a Support Person
          present during any investigative or adjudicative proceeding or related meeting.
_l.j_ Pmiies are entitled to have a Non-Attorney Advocate or Attorney present during any
          investigative or adjudicative proceeding or related meeting, at their own expense.
~ I understand that at all times the University will communicate with me directly, and will not
  engage with my Advisor; I understand that my Advisor may not speak for me but may

                                                                                                                D_00046
         Title IX Form20 17                                                                               Page I of2
           Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 47 of 122




       advise me privately; it is my responsibility to share infmmation and communication
       received fiom the University with my Advisor.
 ~ Retaliation is prohibited and if any persons retaliate against me due to my pmiicipation in a
       sexual misconduct investigation, will be subject to disciplinary action; and that I should
       report any incidents of retaliation to the Title IX Coordinator (Michael Stilley 215-895-1116
       or m.stitley@usciences.edu)
-'i._ Conduct may violate the University's Sexual Misconduct Policy even if it is not violate the
       law.
--'::L__ Persons who commit sexual misconduct in violation of federal, state or local laws may also
         be subject to criminal chmges
__l:j___ The University's investigation and resolution process is independent of any criminal
      investigation or proceeding.
_1:1__ Parties will be infmmed of their appeal rights under the University's investigation and
       complaint resolution process.
--'::L__ Parties will be informed of the outcome of any disciplinmy action resulting from the
      University's investigation and complaint resolution process.
-'J__ I have received a copy of the University's Sexual Misconduct Policy, which is located in the
      Student Handbook, and had an oppmiunity to ask questions and have them answered.



               C2
  Complainant Na!11e (Prinfed)


              C2                                                             O'r/or/11'
  Signature                                                                    Date '



 Title I




     Title IX Form2017                                                                  Page 2 of2
                                                                                              D_00047
    ·..... .
         ...
           Case 2:19-cv-00358-JS                 Document 40 Filed 08/08/19 Page 48 of 122
      ·


·us·ciences
 University of the Sciences
                                                                                          Philadelphia College of Pharmacy
                                                                                        Misher College of Arts and Sciences

600 South 43rd Street, Philadelphia, PA 19104                                           Samson College of Health Sciences
215.596.8800   !   usc!cnces.edu                                            Mayes College of Healthcare Business and Po!iq
                                                     RESPONDENT
                                          NOTICE OF RIGHTS AND RESPONSIBILITIES

The purpose of this form is to ensure that when a complaint of sexual misconduct is filed, the
accused person is aware of their rights and responsibilities. Please review the statements listed
below carefully and be sure that you understand each of them.

_l_ I understand a complaint of sexual misconduct has been filed against me and have received
          the Notice of Sexual Misconduct Investigation.
_l_ I understand the University is required to investigate complaints of sexual misconduct
_y_ I understand the University's investigation is independent and separate from any criminal
          or civil legal action.
_1_ I understand that complaints of sexual misconduct will be reviewed in accordance with the
          University's Sexual Misconduct Policy and any relevant grievance procedures.
_Y_ Both the Complainant and Respondent (Parties) are entitled to have a Suppmi Person
          present during any investigative or adjudicative proceeding or related meeting.
_Y_ Patiies are entitled to have a Non-Attorney Advocate or Attorney present during any
          investigative or adjudicative proceeding or related meeting, at their own expense.
_f_ I understand that at all times the University will communicate with me directly, and will
          not engage with my Advisor; I understand that my Advisor may not speak for me but may
          advise me privately; it is my responsibility to share infmmation and communication
          received from the University with my Advisor.
_Y_ Retaliation is prohibited and if any person retaliates against anyone who patiicipates in a
          sexual misconduct investigation, they will be subject to disciplinary action; and that I
          should report any incidents of retaliation to the Title IX Coordinator (Michael Stitley 215-
          895-1116 or m.stit1ey@usciences.edu)
jl_ Conduct may violate the University's Sexual Misconduct Policy even if it does not violate
          the law.
j_ Persons who commit sexual misconduct in violation of federal, state or local laws may also
          be subject to criminal charges
__i__ I have been informed of available services on campus and in the community for counseling,
          health, mental health, and legal assistance.
_j_ Parties will be informed of their appeal rights under the University's investigation and
          complaint resolution process.
L      Parties will be infonned separately and simultaneously of the outcome of any disciplinary
       action resulting fi·om the University's investigation and complaint resolution process.




    Title IX Fotm l 1/2017                                                                          Page 1 of2
                                                                                                           D_00048
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 49 of 122



_Y_ I have received a copy of the University's Sexual Misconduct Policy and had an
      opportunity to ask questions and have them answered.



                 R
             Respondent

Respondent Name (Printed)                                               Student ID#


                 R
Signature                                                               Date




        Michael Stilley                           Interim Title IX Coordinator
Title IX Coordinator or Designated Representative                       Title



SignatJI~'                                                              Date




   Title IX Form I 1/2017                                                        Page 2 of2


                                                                                       D_00049
                             Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 50 of 122

       ···   .
      ... .·. • •
             •
                 "o   ®..
USc1ences
University of the Sciences
                                                                                                      Philadelphia College of Pharmacy

                                                                                                    Mlsher College of Arts and Sciences

600 South 43rd Street, Philade!phi<l, PA 19104                                                      Samson College of Health Sciences

215.596.8800            I   usciences.edu                                               Mayes College of Healthcare Business and Policy




     C1
SID: 621119


August 30, 2018


                                                                  ORDER OF NO CONTACT


This letter is to serve as notice that an ORDER OF NO CONTACT has been issued wherein you are to cease
all communication and contact with          R    .

This no contact order includes, but is not limited to all communications whether in-person, oral, or via
electronic means (eg. text messaging, e-mail, social media, etc.). Further there should be no physical contact.
Please note that this request extends to all action(s) which may occur as a result of third parties (eg.
friends, roommates) acting on your behalf.

Failure to obey this notice may result in disciplinary actions. I trust that you understand the seriousness of this
matter and that you will comply with the terms of this order. This no contact order is effectively immediately
and until flllther notice from my office. If you have any questions please contact me at 215-596-8950 or via
email at r.radish@usciences.edu.



Ross W. Radish
Vice President of Student Affairs & Dean of Students
Title IX Student Administrator

PC:              Michael Stitley, Director of Public Safety & Title IX Coordinator
                 File




                                                                                                •••
                                                                                                      •
                                                                                                       "    .•
Where healthcare and science converge.
Founded In 1821 as the Philadelphia College of Pharmacy
                                                                                            •   ••     •
                                                                                                        •
                                                                                                            ••          •
                                                                                                                       ••
                                                                                                                    D_00050
                     Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 51 of 122


  ·.....•••
         "0@.
                .
USc1ences
University of the Sciences
                                                                                               P/1Jfadelphia College of Pharmacy

                                                                                             Mlsl1er College of Atts and Sciences

600 South 43rd Street, Philadelphia, PA 19104                                                 Samson College of Health Sciences

215.596.8800    I   usciences.edu                                                Mayes College of Healthcare Business and Policy




     C2
SID: 635622


August 30, 2018


                                                          ORDER OF NO CONTACT


This letter is to serve as notice that an ORDER OF NO CONTACT has been issued wherein you are to cease
all communication and contact with          R    .

This no contact order includes, but is not limited to all communications whether in-person, oral, or via
electronic means (eg. text messaging, e-mail, social media, etc.). Further there should be no physical contact.
Please note that this request extends to all action(s) which may occur as a result of third parties (eg.
friends, roommates) acting on your behalf.

Failure to obey this notice may result in disciplinary actions. I trust that you understand the seriousness of this
matter and that you will comply with the terms of this order. This no contact order is effectively immediately
and until flllther notice from my office. If you have any questions please contact me at 215-596-8950 or via
email at r.radish@usciences.edu.



Ross W. Radish
Vice President of Student Affairs & Dean of Students
Title IX Student Administrator

PC:      Michael Stilley, Director of Public Safety & Title IX Coordinator
         File




                                                                                         •••
                                                                                               •..   .•
Where healthcare and science converge.
Founded In 1821 as the Philadelphia College of Pharmacy
                                                                                     ••••
                                                                                         •
                                                                                                     ••          •
                                                                                                                ••
                                                                                                              D_00051
                           Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 52 of 122


      ·..   ··.•••
                "0@.
                     .
USc1ences
University of the Sciences
                                                                                                   Ptliladelphia College of Pharmacy

                                                                                                 Misller College of Arts and Sciences

600 South 43rd Street, Philadelphia, PA 19104                                                     Sanlson College of Health Sciences

215.596.8800         I   usciences.edu                                               Mayes College of Healthcare Business and Policy




     R
SID: 616331


August 30, 2018


                                                               ORDER OF NO CONTACT


This letter is to serve as notice that an ORDER OF NO CONTACT has been issued wherein you are to cease
all communication and contact with          C1     .

This no contact order includes, but is not limited to all communications whether in-person, oral, or via
electronic means (eg. text messaging, e-mail, social media, etc.). Further there should be no physical contact.
Please note that this request extends to all action(s) which may occur as a result of third parties (eg.
friends, roommates) acting on your behalf.

Failure to obey this notice may result in disciplinary actions. I trust that you understand the seriousness of this
matter and that you will comply with the terms of this order. This no contact order is effectively immediately
and until further notice from my office. If you have any questions please contact me at 215-596-8950 or via
email at r.radish@usciences.edu.



Ross W. Radish
Vice President of Student Affairs & Dean of Students
Title IX Student Administrator

PC:           Michael Stit!ey, Director of Public Safety & Title IX Coordinator
              File




                                                                                             •••
                                                                                                   •
                                                                                                    "    .•
Where healthcare and science converge.
Founded in 1821 as the Philadelphia College.of Pharmacy
                                                                                         •   •   ••
                                                                                                   •
                                                                                                        ••           •
                                                                                                                    ••
                                                                                                                  D_00052
                         Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 53 of 122

         ·.
      ·.,. •••
              "e@.
                  .
 ·usc1ences                                                                                        Philadelphia College of Pharmacy
 University of the Sciences
                                                                                                 Mlsher College of A1ts and Sciences

 600 South 43rd Street, Philadelphia, PA 19104                                                    Samson College of Health Sciences
 215.596.8800       I   usciences.edu                                                Mayes College of Healthcare Business and Policy




     R
SID: 616331


August 30,2018


                                                               ORDER OF NO CONTACT


This letter is to serve as notice that an ORDER OF NO CONTACT has been issued wherein you are to cease
all communication and contact with          C2    .

This no contact order includes, but is not limited to all communications whether in-person, oral, or via
electronic means (eg. text messaging, e-mail, social media, etc.). Further there should be no physical contact.
Please note that this request extends to all action(s) which may occur as a result of third parties (eg.
friends, roommates) acting on your behalf.

Failure to obey this notice may result in disciplinary actions. I trust that you understand the seriousness of this
matter and that you will comply with the terms of this order. This no contact order is effectively immediately
and until further notice from my office. lfyou have any questions please contact me at 215-596-8950 or via
email at r.radish@useiences.edu.



Ross W. Radish
Vice President of Student Affairs & Dean of Students
Title IX Student Administrator

PC:           Michael Stitlcy, Director of Public Safety & Title IX Coordinator
              File




                                                                                             •••
                                                                                                   •..   .• •
Where healthcare and science converge.
Founded in 1821 as the Philadelphia College of Pharmacy
                                                                                         • • e •

                                                                                                         ••         •
                                                                                                                   ••
                                                                                                                 D_00053
         Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 54 of 122




On August 30, 2018 at approximately 1430 hours, Dean Radish and I met with        R       to provide
Notice of Investigation. I explained to R  our conversation was confidential but not private and he
acknowledged understanding the difference. I read him the Notice of Rights and Responsibilities and he
acknowledged he understood each. He signed both the Notice of Investigation and Notice of Rights and
Responsibilities acknowledging he understood both documents. I provided him with resource
information and asked if he would like to speak with anyone from the SHAC. He declined immediate
resources and acknowledged he could contact me 24 hours a day if he felt he needed resources. I also
explained to him that I would be contacting him in the immediate future regarding the investigative
process and that he did not need to contact Investigator Kalin at this time. Prior to leaving, R was
provided a copy of the University Sexual Misconduct Policy.



On September 5, 2018 at 1000 hours, I met with        C2       for the purpose of conducting a Title IX
intake. C2 had previously spoken to Investigator Kalin and provided preliminary information
supporting the need for a formal Title IX investigation. I advised C2 that our conversation was private
but not confidential and she acknowledged understanding the difference. I then reviewed with her the
Complainant Notice of Rights and Investigation. She signed the document acknowledging she
understood the process. I told her that an investigation would be conducted and reviewed available
resources with her. I provided her a copy of the University's Sexual Misconduct Policy and advised her
the investigation would seek to determine if there was a policy violation. I offered her resource
information if she chose to seek law enforcement involvement and she declined to pursue that option at
this time.



On September 5, 2018, at 1100 hours, I contacted Anne Kane, of Schnader Harrison Segal & Lewis LLP.,
an outside legal firm retained to investigate this matter. Copies of all documents sent to Ms. Kane, via
email on September 5, 2018.



Michael J. Stitley

  1/ tliffi--y



                                                                                                 D_00054
         Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 55 of 122




                                            Interview of          C1

On Friday, Aug 24, 2018, I met with USc student              C1         .   C1   related she is a member of the
                 sorority.

  C1 then provided details regarding an incident that occurred between her and USc student                 R
     .

  C1 stated that on or about Nov 3, 2017, she and             R    were 'snapchatting' that she referred to as a
/{streak."

During the snapchat exchange,       R       asked     C1
                                                      C1 if she "wanted to come over" and        C1    replied
that she would come over. C1 then left her room at Osol Hall and walked to R 's residence on
42'' Street (exact address unknown). She stated that it took her approximately five minutes to walk to
  R 's residence. C1 was unsure of the exact time that she left Osol Hall, but approximated
between 2100 and 2300 hours.

Upon arriving at    R   's residence,       R      greeted   C1    at the door and they walked inside.

 C1 stated they "went up to his room (            R    's) and were talking and kissing.

  C1 stated that she and R had consensual sexual intercourse and R was wearing a condom.
  C1 stated that she and R stayed in bed and fell asleep. Several hours later ( C1 estimated the
time at approximately 0100 hours), R woke up C1 and they engaged in consensual sexual
intercourse. C1 noted that      R was wearing a condom.

Several hours after the second act of sexual intercourse occurred, R woke up C1 with the
intention of engaging in sexual intercourse. During foreplay,   R related that he did not have a
condom. C1 then stated. "Let's stop this," and        R responded "okay."

At this point C1 believed that          R       was agreeing with her not to have intercourse because he did
not have a condom.

  C1 stated that R "got on top of me anyway" and was "trying to push his penis in." C1 stated
that she was trying to move into a position that would prevent R from inserting his penis into her
vagina. C1 described her actions as "I didn't want it to seem like I was pushing him off' because they
were "friends," but was hoping R would understand she did not want to have sex.

 C1 stated that she knew        R   was a 'wrestler' and "knew how to hold me down."

  R was able to insert his penis into           C1 's vagina and       C1 stated, "I kind of froze up and zoned
out while he did it. I didn't enjoy it."

  C1 stated intercourse lasted about one to two minutes and that                 R   stopped when     C1
exclaimed, "Didn't I tell you not to fucking do that!"

 C1    believed     R   would have continued intercourse had she not made the above exclamation.

Upon inquiry,     C1 stated    R    did not ejaculate.




                                                                                                           D_00055
         Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 56 of 122




I asked C1 if she had consumed any alcohol or drugs before this incident and she replied that she
had not. I then asked her if R had consumed any alcohol or drugs before this incident and

  C1 stated at some point they both fell asleep. C1 stated that she woke up around 6 am, got
dressed, and   R walked her downstairs. They both said "good bye' to each other and C1 walked
alone to Osol Hall.

 C1 stated the next morning, she "believes' she told        W1         what occurred between her
and    R  .  C1   stated that she knew W1     was sexually assaulted (no nexus to USC) and sought
her guidance on how to proceed.

 W1 related that she "wanted to feel out the situation" and further sought the advice of another
sorority sister. C1 was then advised that she "shouldn't say anything."

  C1 stated on Thursday, Aug 23, 2018, she and friends went to the 'Copa Restaurant.' After leaving
the restaurant, C1 walked home with ' W2 ." Note- C1 did not feel comfortable disclosing
  W2 's last name.

  C1 , who admitted that she did not have a clear recollection of the conversation with W2 due to
alcohol consumption, recalled   W2 saying that           R        "had also done something to her" at a
party during Christmas, 2017.

 C1 stated that she received clarifying details regarding the incident on Friday, Aug 24, 2018.

At this point, C1 related she felt compelled to report her incident from Nov 2017, because another
sorority sister had also suffered consequences as a result of R 's actions.

Near the conclusion of the interview, I advised   C1 of her option to notify law enforcement.




                                                                                                  D_00056
          Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 57 of 122




                                        Interview of           W1

On Friday, Aug 24, 2018, I met with USc student     W1         at Whitecar Hall. Note- This
interview occurred immediately upon concluding my interview with      C1       .

 W1    related that she is the "Big" to          C1        as her role in the sorority.

 W1    related that    C1     disclosed the incident between her       C1    and     R         in November 2017.

 W1    stated that she went to pick up      C1    at Osol Hall in her vehicle the day after this incident
occurred. As W1 was driving the vehicle,          C1 related the details of what occurred the night prior
between her and R .

 W1    recalled C1 stating that R        advised that he did not have another condom and                  C1 told
 R     "no," because she did not want to engage in sexual intercourse.

 C1 told W1       that      R     held her down and "did it (intercourse) anyway."

 C1 stated that she asked         R    , "Why did you do that?" but she       W1     was unable to recall
 C1 's response.

At this point, W1 asked C1 if she was going to tell anyone what happened and C1 related she
was unsure because reporting the incident could be "social suicide." W1 explained that "social
suicide" meant that C1 would be "shunned" among her friends.

On Thursday, Aug 23, 2018, W1 went to C1 's residence at approximately 9:30pm -10:00 pm.
Upon observing C1 in the residence, C1 was crying.

As W1      attempted to calm      C1    down, one of C1 's roommates told            W1 why C1           was
crying.

 W1    then spoke to     C1     about a course of action and collectively decided on notifying Randi Miller
of the sexual assault occurring in November 2017. W1 sent a text to Miller advising same of the
sexual assault allegations. Upon receiving the text, Miller scheduled to meet with W1 and C1 on
Friday, Aug 24, 2018.

 W1    related that on Friday, Aug 24, 2018, she was talking to             W2            at    W2 's residence.

  W1 asked     W2      if she had ever been sexually assaulted by            R            and    W2    stated
uNo."

 W1    then told W2 that "one of the girls last night" said you had been sexually assaulted by R
        . W2 replied that "He   R     did try something, but S1 saved me from the situation."

 S1   is identified as USc student         S1          , who is fraternity brother of      R     .

  W2 stated the above incident between her and             R     occurred at a 2017 Christmas party where
she W2     was R 's date.




                                                                                                          D_00057
           Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 58 of 122




  W2 told W1 that she was not surprised upon learning about the incident between                 C1 and
  R and related that she "knows other girls assaulted by him R .

  W1 then asked W2               if she was "okay" with her name situation being disclosed to Randi Miller and
  W2 replied "yes."



                                    Supplemental Interview of          W1

On Monday, Aug, 27, 2018, W1             arrived at Public Safety and advised she wanted to "update" me on a
recent incident involving C1 .

 W1 related C1 called her on Sunday, Aug 26, 2018, at approximately 1806 hours. During the
ensuing conversation, C1 related that R  had contacted her C1 via Snapchat to "talk."

 W1 advised C1 to "ignore" any communication from                  R    , but if she did communicate via
Snapchat to screenshot the messages.

 W1 stated R "heard rumors" about a potential investigation regarding him and C1 and
"wanted to talk about it." W1 was unaware of how R found out about the "investigation."

On this date, at my request,        W1   sent a screen shot of the aforementioned messages.

Refer to Attachment ............... .




                                                                                                     D_00058
          Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 59 of 122




                                      Statement from Randi Miller

On Friday, Aug 24, 2018, I had a brief meeting with Randi Miller, Associate Director of Student Life,
regarding this incident.

At my request, Miller provided the following statement via email. The salient portion of the statement is
as follows:



Hi Joe,

    W1     , President of     , texted me at 12:41pm today asking if she could talk to me about some
sexual assault allegations. At 12:50pm, I met with her,      S2         , and        C1      in the
Whitecar Hall Conference Room.


  C1 explained that on November 3'd, the night before she crossed/officially joined into her sorority,
an incident happened. She hadn't said anything before today because she didn't think it was real.
Through her sorority's Women's Week in April, she began to think about it more. She said that she was
roped. Last night she was hanging with some other students in Greek Life (      S2        , S1
        ,       W2        ) at Copabanana and then they all went back to her house.

   C1 said that last night, W2 made a comment about being put in an uncomfortable situation at
a Christmas party and R had tried things on her, but           S1        (a friend} had stepped in at the
time (potentially accidentally, maybe just by knocking on the door and causing an interruption). Hearing
  W2 say this made C1 hysterical. W2 said that she isn't surprised it has happened to
multiple people.

   C1 said that on the night of, her and      R        had sex twice at his house. They were both sober,
and used a condom both times. However, he wanted to hove sex a third time, and she didn't want to so
she told him that. He pinned her down and didn't use a condom. She said "didn't I just tell you not to
fucking do that."

That is all the information I have.

The complete email is contained in this report. Refer to Attachment 'A'




                                                                                                  D_00059
         Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 60 of 122




                                     Interview of          W2

On Tuesday, Aug 28, 2018, I met with USc student           W2        at the Investigators Office.

  W2 related that on or about the first week of September 2017, she and a few of her friends went to
  R 's residence on 42"' Street (exact street address unknown).

  W2 related when she arrived at R 's residence, she observed a group of people sitting at a table
and playing cards. W2 , who is a member of                also observed USc student C2
      , as well as R at the table.

  W2    stated that upon immediate observation it was immediately apparent to her that        C2     was
intoxicated as evidenced by slurred speech and stumbling gait. Upon inquiry, W2         stated she
observed C2 "drinking from a water bottle," but was unaware if the content.

  W2    stated that   R    was also drinking in a "casual" manner.

At some point while at the gathering, W2 heard R 's roommates telling R          he should "hook
up" with C2 . R , upon hearing this suggestion agreed with his friends regarding the "hook up."

Several minutes later, W2 , who is a friend of R , pulled     R aside and told him "it wasn't a
good idea" and that he  R    was a good kid and she did not want to see hi, get in any trouble.

 R     agreed with W2 's assessment and apologized for his action. W2 then offered to ensure
 C2    got home safely and R stated that he would ensure C2 arrived home safely.

  W2    then spoke with one of her friends regarding  C2 s condition and was reassured that C2
"was fine." Upon hearing this, W2 stated she "relaxed" her concern. As W2 was preparing to
leave the gathering (approximately 0030 hours) with her friends, she again told R to take care of
  C2 and R responded he would call her W2                if he needed any help.

  C2 told W2 that she really didn't remember the events of that evening, but told            W2      that
she C2    did wake up at R 's residence.

  W2 related that on or about Aug 24, 2018, she was approached by       W1                  and asked if
she knew about the "situation" that occurred between  R and C2 . W2 told                    W1 about
the evening in September 2017, when C2 was with       R while playing cards.

  W2 , seeking internal clarification, approached C2 at a later time (one on one) and asked her if
the incident in September 2017, was the incident that W1 was alluding to.
                                                                                  C2
                                                                                  C2
 C2    then advised   W2    she was "raped by          R        " in January 2018. C2wood
                                                                                       stated that she
was afraid to tell anyone about being raped.

 C2    stated that she was at R s apartment          R     and they were both "really intoxicated."
 C2    remembers "it," referring to sexual activity occurring, but that she was "in and out of
consciousness.~~




                                                                                                     D_00060
            Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 61 of 122




                                          Interview of      C2

On Thursday, August 30, 2018, at 0930 hours, I met with USc student           C2         in the Investigators
Office.

 C2 related she first met R during the Fall 2017 semester. C2 stated that on "the Saturday
before the start of last semester," R and his roommates had a party at their residence. C2
described the residence as being located on 42"' Street, and was the "white house, between the brick
houses.~~


 C2 stated she "hooked up" (referring to sexual activity) with  R while at the party and the sex
was consensual. C2 advised this occasion was the first time she net R .

I asked C2 to relate her account ofthe events as described by              W2        (Refer to paragraphs#
2 and# 3) regarding W2 's interview.

  C2    stated she had "pre-arranged" with R to go to his residence to "drink and spend the night."
  C2    stated there were approximately 10-12 individuals present and everyone was just "hanging
out."

  C2    stated that consensual sex with     R    did occur and it was "okay" with her.

  C2 , at my request, then described an incident that occurred between her and           R     in January
2018.

   C2 related that on the day this incident occurred, she wanted to have a "girl's night out" as she was
dealing with a few problems. C2 also stated that on the day prior to the party at R 's, she
received a text from      R         advising her of the party and that she C2      could invite her
friends.

  C2 ,        S3     and     S4           , possibly accompanied by other students walked to        R    's
residence from Goodman Hall.

 C2     stated she was unsure of the exact time she arrived at     R    's, but estimated the time between
10:00 pm and 11:00 pm.

 C2     stated that prior to arriving at the party, she did not drink or use any drugs. Upon arriving at the
party, C2      stated that "guys on the steps" were handing drinks (beer from a keg and "juice") to the
attendees.

  C2 stated her first drink was a cup of beer that she did not finish due to the taste.      C2   then had
"three or four" cups of juice. C2 described the cups as not being full.

 C2     stated she "hung out" and was dancing while at the party.

While dancing on the floor (possibly tile), C2 was "bumped" causing her to lose her balance and
impact the floor with her face. C2 stated the force of the impact broke her glasses and caused her
nose to bleed. C2 stated upon observing the blood, she started to cry.

 C2 "was helped" to the bathroom in the kitchen for first aid by W4 . Additionally, an
unknown individual contacted R to make him aware of the situation. R then arrived on scene



                                                                                                     D_00061
         Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 62 of 122




and   R and W4 assisted C2 for a few minutes in the kitchen bathroom, but due to the
crowded conditions, decided to utilize the upstairs bathroom.

  C2   stated she walked up the steps, passing the "guys" dispensing the drinks.   C2   stated that
  R    was with her but was unsure if W4 also walked up the steps.

While in the upstairs bathroom, R   assisted C2 with washing her face. At some point R
asked C2 if she wanted to lie down in his room (adjacent to the bathroom) and C2 accepted the
offer.

 C2    states that she fell asleep and believed that   R   may have left the room and returned.

  C2 then stated her next recollection is, "he     R     is on top of me (referring to sexual
intercourse)." C2    stated she was "really tired" and "really drunk" and was hoping "he      R
would get done and finish."

  C2 stated that she did not recall any conversation occurring during the act of intercourse. She also
stated that on previous consensual encounters when she engaged in sexual intercourse, R did not
wear a condom.

  C2 believes she fell back asleep and upon awakening was "panicking and freaking out" because she
was confused as to where she was.

  C2 stated that R was present in the room when she woke up. At this time, C2 hurriedly got
dressed, leaving behind her underwear and flannel shirt. R believed that C2 should stay in the
room and suggested same, however, C2 wanted to return to her residence (Goodman Hall).

  R    walked   C2    "most of the way" to Goodman Hall.

 C2    stated that went to sleep upon returning to her room and woke up between 9:00am and 10:00
am.

 C2 sated later in the day she sent R     a text where she apologized for "being a mess" at the
party. C2 stated that at some point in the text exchange with R , R agreed with C2
about her being drunk.

Several days after this exchange, C2 sent a text message to       R    advising they "shouldn't see each
other."   R agreed and stated, "It was for the best."

Near the conclusion of the interview I informed C2 of internal and external resources for assistance
as well as the option to report this incident to law enforcement.




                                                                                                  D_00062
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 63 of 122




                     EXHIBIT C




                                                                  D_00063
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 64 of 122



Complainant 1 Interview Notes

I met with Complainant 1 at the USciences Human Resources Office (4100 Chester Avenue) at
noon on September 11, 2018. We spoke for two hours.

Complainant 1 confirmed that she had previously given a statement to Joe Kalin on Friday,
August 24, 2018 and that she had received a copy of Complainant’s Notice of Rights and
Investigation on Friday, September 7, 2018.

At the outset, I explained my role as investigator and the investigation process. I also reminded
her that the information provides would be confidential not private and she confirmed that she
understood the difference.

Complainant 1 is currently a junior and lives off campus. She is a member of the
   sorority. During her sophomore year, she lived in Osol Hall.

Complainant 1 told me that she met Respondent her freshman year (Fall 2016) through a friend
(a student who is no longer at USciences). Respondent was a sophomore. She saw Respondent
periodically on campus (two to three times a month) and they talked and became friendly. At
some point towards the end of her freshman year (Spring 2017), they started snapchatting and
exchanging photos. These exchanges were friendly and non-sexual (for example, he would send
her photos of his cat and a stuffed “minon” that he had in his room). Sometimes they would
“streak” on snapchat (i.e., exchange snapchat messages at least once a day). However, they did
not make plans to do things together. On one occasion, she went to a lunch arranged by the
friend who had introduced her to Respondent that Respondent and two other friends also
attended. These friendly, casual, non-flirtatious interactions continued in the fall semester of her
sophomore year (Fall 2017).

On Friday, November 3, 2017, Complainant 1 was in her room at Osol Hall, texting/snapchatting
with friends. She was having a rough night due to “guy issues.” Respondent snapchatted her
(they were on a “streak”) and asked how she was doing. She told him that she was having “a
rough night.” He suggested that she come over to his house and talk about it. Complainant 1
agreed. This occurred between 10 and 11 pm. Although there was no mention of sex in the
snapchat exchange, Complainant 1 understood that sex was a possibility if she went and she was
“okay” with that.

She arrived at Respondent’s house around 11 pm (Respondent lives off campus at 626 S 42th
Street—a house he shares with several members of his fraternity                 ). This was the
first time she had gone to Respondent’s house. He met her at the door and they went up to his
room. They hung out and talked casually for about 20 minutes. She recalls that they talked
about some of the paintings he had in his room. He then kissed her and she kissed him back.
They made out for a while and she gave him oral sex. They ended up having consensual sexual
intercourse. He used a condom. The foreplay and intercourse lasted 15 to 20 minutes.
Afterwards they talked briefly before falling asleep. They did not talk about the sex although he
commented that “my bed was shaking a lot.” She understood this to mean that he thought she
had enjoyed the sex. She told him that she had to get up early to be ready for her “crossing” with




                                                 2
                                                                                           D_00064
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 65 of 122



                   the next day. Crossing is when a student officially becomes a member of the
sorority and gets her “letters.” By midnight, they were falling asleep.

An hour or so later (between 1 and 2 am), Respondent woke her up by initiating foreplay. She
was half asleep but recalls he was touching her “butt or her boobs.” When she woke up, she
turned towards him and responded to his overtures. Although she was tired, she was willing to
have sexual intercourse with him. Her mindset was “ok—let’s get it done” so she could go back
to sleep. He again used a condom. She does not recall any conversation. Afterwards, they both
fell back asleep.

An hour or so later (between 3 and 4 am), Respondent again woke her up by initiating foreplay
and rubbing his penis against her. She was half-asleep but recalls that he disengaged and then
told her “I don’t have a condom.” She responded “If you don’t have a condom, let’s not do this.”
She recalls that he said “okay.” She understood this to mean that he understood that she did not
want to have unprotected sex. During this brief conversation, she was lying down in the bed and
he was sitting up in the bed next to her. She does not recall whether he moved away to search
for a condom (either before or after their exchange).

Respondent then got on top of her and rubbed his penis against the outside of her vagina. She
was unsure whether he just wanted to make out or engage in some form of sexual contact short
of sexual intercourse. She thought it would be better to avoid such close contact between his
penis and her vagina. She didn’t want to just push him off but changed the angle of her hips and
arched her back to put some distance between his penis and her vagina. He pressed back and
maintained the contact of his penis with her vagina. He then placed his legs over hers in a
manner that prevented her from closing her legs or moving away from him. It was
approximately 5 minutes from when he initially rubbed against her to when he restricted her
movement with his legs. He then achieved penetration. Complainant 1 did not know what to do
and was in shock. She felt paralyzed and lay there immobile, staring at the wall. As she lay
there, she thought: “I am being raped.” He had his head over her shoulder as he was lying on top
of her and was not looking at her. This was different from the two prior times when he had
looked her in the eye during intercourse. One or two minutes after he had entered her, he
stopped and withdrew (he did not ejaculate). Complainant 1 then said: “Didn’t I tell you not to
fucking do that.” She thinks he responded: “sorry.” They said nothing else and fell back asleep.

Complainant 1 woke up at 6 am the following morning (Saturday, November 4, 2017) when her
phone alarm went off. She got dressed and woke up Respondent so he could let her out of the
house. They did not talk about the sex. She said goodbye and walked back to Osol Hall alone (it
is a block away from Respondent’s house).

Complainant 1 had not consumed any alcohol or drugs on November 4--either before she arrived
at Respondent’s house or when she was there. She did not observe Respondent consume any
alcohol or drugs and his behavior did not indicate to her that he had done so before her arrival.

When she returned to her room, she got ready for the morning’s crossing activities. She was still
in shock about what had happened and did not know what she should do. She thought further
about what had happened. She knew she had said “no” to sexual intercourse without a condom
and that Respondent had acknowledged her refusal but had penetrated her anyway. She worried


                                                3
                                                                                         D_00065
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 66 of 122



that she would not be believed because she had engaged in consensual sexual intercourse with
him earlier in the same night. She did not say anything to anyone about what had happened that
morning.

In the afternoon, she went to Linvilla Orchard with her sorority sisters. She drove with her “Big”
(Witness 1). While they were alone, Complainant 1 told Witness 1 that something had happened
the night before with Respondent and that she thought it was rape. She told Witness 1 the details
of what had happened. Witness 1 told her when Respondent had done was rape and not okay.
They talked about what they should do. Witness 1 decided to talk to one of her friends who was
also a good friend of Respondent’s to get her perspective. Complainant 1 recalls that Witness 1
then told her that this friend was shocked and said that this was “not like him.” After talking
further with Witness 1, Complainant 1 and Witness 1 decided not to say anything.

Complainant 1 believes she told another student about what had happened a week or so later but
that she was trying to “explain it away” in her mind. She had been willing to have sex with
Respondent because she considered him a friend. She felt that it just “didn’t seem real” that he
had held her down and penetrated her without a condom after she had said no. She just wanted
things to go back to normal. She initially tried to continue her snapchat interactions with
Respondent but said it didn’t feel right and these contacts eventually stopped. She no longer
talked to him on campus as they had in the past and they did not interact.

Several months later, in April 2018, Complainant 1 attended a presentation by Women Against
Rape during her sorority’s Women’s Week. She began thinking about what had happened again
and that it was rape (“I said no” but “he did it anyway”) but she was still questioning herself and
felt that she would not be believed.

On August 23, 2018, the day before the start of the fall semester, Complainant 1 attended an
InterGreek Council and Respondent was there. Complainant 1 stated that she would feel stressed
when she saw him. Later she went out to a restaurant (“Copa”) to have drinks with two guy
friends and Witness 2. They met at Complainant 1’s house around 4:30 and went to the
restaurant. According to Complainant 1, both she and Witness 2 had margaritas and drank too
much. They walked home together afterwards around 7 or 8 pm. The two guys were no longer
with them. During the walk, Witness 2 said something about Respondent, and Complainant 1
started sobbing and told her she had been assaulted by Respondent. Witness 2 told her that
something had happened with her and Respondent and mentioned a party where Complainant 2
had been very drunk and she (Witness 2) thought Respondent was trying to hook up with
Complainant 2. By the time they arrived back at Complainant 1’s apartment, they both were
very upset.

A number of people were at the house: (1) Complainant 1’s two roommates; (2) a female friend;
and (3) a male friend. Complainant 1 and Witness 2 were both crying. Complainant 1 told the
group that they had both been previously assaulted. Complainant 1 felt horrible because she
thought if she had said something about Respondent, others would not have been hurt by him.
Both she and Witness 2 were hysterical and lying on the floor. The male friend also started
sobbing and said “that is so fucked up” (this person is a friend of both Complainant 1 and
Respondent). Because Witness 2 was so upset (and getting sick), someone called her boyfriend
and he came and picked her up. After Witness 2 left, Witness 1 and another girl arrived at the


                                                 4
                                                                                           D_00066
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 67 of 122



house. Witness 1 put Complainant 1 to bed and left her a note to call her (Witness 1) when
Complainant 1 woke up.

The next day, August 24, 2018, Complainant 1 texted Witness 1 when she woke up and they
talked about what to do (“now what”). They decided to report what had had happened to
Complainant 1 to Randi Miller. Witness 1 went with Complainant 1 and they met with Randi
Miller and then later spoke separately to Joe Kalin.

Complainant 1 has since learned about the January 2018 incident reported by Complainant 2.

Complainant 1 disclosed that Respondent had reached out to her on snapchat when he heard
rumors about a report being made. She moved the exchange to text so there would be record and
told him that she did not want to discuss it. It is Complainant 1’s understanding that Respondent
heard about her report from a comment Witness 1 made to one of Respondent’s fraternity
brothers (“One of your brothers raped one of my sisters”).

When asked if there was anything else Complainant 1 wanted to share with me about what had
happened, Complainant 1 said that she had heard from a friend (the president of another
fraternity) that when that fraternity took over a house that had been the old           house,
they had found a basement room filled with mattresses and it is her understanding that fraternity
brothers had gotten girls drunk and taken them into this room to have sex. She also stated that
she believes that they use Everclear and Absinthe in the juice mixes they use at parties and that is
one of the reasons why her sorority (                    ) does not have mixers with them
anymore. She described a 2017 mixer around Halloween where guys were groping girls
inappropriately (Respondent was not present at this mixer). Complainant 1 also disclosed that
the fraternity guys always seem to go after freshman. She also commented, however, that many
fraternity guys are good guys.

When asked if there was anyone I should talk to, Complainant 1 suggested Witness 3. Witness 3
transferred from UScience to another school but had an experience with Respondent that made
her uncomfortable at a formal fraternity event. Complainant 1 says that Witness 3 told her that
Respondent kept trying to get her away from the group and then tried to hook up with her.
Complainant 1 says that Witness 3 spoke to her afterwards and then sent a text to Respondent
saying that she was not comfortable with what had happened.

Complainant 1 had already provided the text Respondent sent her after he heard rumors that she
was making a report.

Follow Up Interview

On October 23, 2018, I met with Complainant 1 a second time. I provided her with a copy of my
summary of our interview and asked her to make any corrections or additions. She corrected the
spellings of several names but made no other edits or additions.

I reviewed with Complainant 1 what Respondent had said about their encounter. She strongly
reiterated that she had said no to having sex without a condom but that he had penetrated her any
way. She also disagreed with his statement that they had sex four times and that they got up
immediately after the last time after he stopped. Complainant 1 is confident that they only had


                                                 5
                                                                                           D_00067
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 68 of 122



sex three times (unless she was asleep during a fourth time), that they fell back asleep after the
last time (when he did not have a condom), and that she left in the morning after her alarm went
off.




                                                 6
                                                                                          D_00068
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 69 of 122




                     EXHIBIT D




                                                                  D_00069
         Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 70 of 122



Complainant 2 Interview Notes

I met with Complainant 2 at the USciences Human Resources Office (4100 Chester Avenue) at 8
am on September 13, 2018. We spoke for an hour and 40 minutes.

Complainant 2 confirmed that she had previously given a statement to Joe Kalin on Friday,
August 30, 2018 and that she had received a copy of Complainant’s Notice of Rights and
Investigation on Friday, September 5, 2018.

At the outset, I explained my role as investigator and the investigation process. I also reminded
her that the information provides would be confidential not private and she confirmed that she
understood the difference.

Complainant 2 is currently a sophomore and lives on campus in Osol Hall. She is a member of
the                  sorority. During her freshman year, she lived in Goodman Hall.

Complainant 2 met Respondent a week before the 2017 fall semester started at the end of
August. They met at a party at his house. She was a freshman and this was her first college
party. There was a keg, “jungle juice” and fruit juices to drink. The drinks were handed out by
guys at the staircase inside the house (the stairs were blocked off so no one could go upstairs).
She had been warned by her brothers about drinking mixed drinks like “jungle juice” and only
drank beer. She did not drink much in high school and this party was one of her first experiences
drinking alcohol. She has since learned that the “jungle juice” at the parties she attended was
typically made with Vladimir vodka and/or Everclear.

At the party, she was talking to someone she had just met (Witness 4) and Respondent came up
and joined them. She and Respondent hung out with a group. Later in the night (around 1 or 2
am) the party was winding down but she and Respondent were both still there and continued to
talk. They talked about school and their families. After a while he asked her “Do you want to
stay” or “Do you want to go upstairs” and she agreed. She understood when she agreed that they
were going to have sex and she was okay with that. She was tipsy but not drunk. She does not
know how much Respondent had been drinking but did not think he had drunk too much because
he had been “running the party.”

When they got to Respondent’s room they briefly talked about what was in his room (they talked
about the paintings that were there) and then started making out. They did not talk about having
sex but she actively participated in the foreplay and sex. She believes that they had sexual
intercourse multiple times. In the morning, she got up and got dressed and returned to Goodman
Hall. Respondent was awake and their interactions were relaxed and casual.

A few days later she went to a party at the unofficial house of the fraternity that Respondent was
in (              ). This party was during the first week of classes (known as syllabus week)
when there are a lot of parties. She did not go there specifically to meet Respondent but she
knew that he was likely to be there. She drank a little more at this party but still felt in control.
Later in the evening, as Respondent was leaving, he asked her if she wanted to come over to his
house (his house a few houses away) and she agreed. They went back to his house and had
sexual intercourse. She again spent the night.



                                                  2
                                                                                             D_00070
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 71 of 122



Later that same week, Respondent texted her and asked if she wanted to come over. She agreed.
They again had sexual intercourse and she slept over.

Sometime around this time, they had a conversation about what they were doing. They agreed
that their relationship would be casual and less frequent and that they would not always spend
the night together after sex. This conversation was initiated by Respondent but they mutually
agreed on being “friends with benefits” to relieve stress.

Over the following semester (Fall 2017), they saw each other for sexual intercourse every week
or so. Sometimes one of them would initiate meeting up by text. Sometimes they would meet at
a party and go back to Respondent’s house together. Sometimes they hooked up during the
day/early evening. They did not spend the night together unless they met at a party and
Complainant 2 had been drinking. However they did not always hook up when they they saw
each other at parties. Their relationship was not exclusive and both were seeing other people.

When asked about a September 2017 card party, Complainant 2 recalled that she attended a
small gathering at Respondent’s house to play “Kings” in mid-September 2017. Respondent had
texted to invite her and told her she could bring friends. She expected that they would hook up at
the party. Approximately ten to twelve persons attended this party, including Witness 2, one or
two of Respondent’s roommates and two girls from Goodman Hall. Complainant 2 drank a fair
amount at this party but does not believe that she was incapacitated. Complainant 2 has since
learned that Witness 2 confronted Respondent about her at the party and that Witness 2
expressed concern that Complainant 2 was very drunk. Complainant 2 denies that she was
impaired and states she freely chose to have sexual intercourse with Respondent that night.

At the end of the Fall 2017 semester, Complainant 2 and Respondent were still casually hooking
up. When Complainant 2 returned to school in January 2018 after the Christmas break, she got a
text from Respondent on Saturday about a party at his house the next day. She says that there are
usually a lot of parties at the beginning of the semester. She decided to go to the party with her
girlfriends to have a “girls night out.” She knew that Respondent would be there but she was not
planning to hook up with him or spend the night with him. She does not know whether
Respondent was expecting her to stay over.

Complainant 2 and her friends arrived at the party between 10 and 11 pm. She was with two
friends and two other girls from Goodman Hall. They started drinking and dancing. One friend
left fairly quickly because she did not drink and it was not “her scene.” Complainant 2 started
out drinking beer but stopped because it tasted bad. Although she had been warned by her
brothers not to drinks mixed by someone else, she felt it would be okay to do so at this party
because she knew Respondent and his friends. She recalls drinking 3 or 4 cups of the “jungle
juice” (although they were not full cups) and became intoxicated. She does not recall drinking
more but she could have. She continued to dance in the living room/front area with the group of
girls she was with.

Complainant 2’s memory of much of the remaining night is limited. While she was dancing (she
is unsure of the time) she was bumped and fell down, her face hitting the floor. She recalls that
the floor was made out of tile and very slippery (because of spilled drinks) and that her reactions
were slowed because of the amount of alcohol she had consumed. She hit the floor hard enough


                                                 3
                                                                                          D_00071
         Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 72 of 122



to scratch one of the lenses of her glasses (she did not realize this until the next day) and her nose
immediately started to bleed. In addition to being hurt, she was very embarrassed by her fall and
started crying. Witness 4 (a friend of both her and Respondent) came over to help her. He took
her into the kitchen to help her clean up in the sink. Complainant 2 thinks Witness 4 asked
someone to get Respondent (Witness 4 was a mutual friend). Respondent came and Respondent
and one of his roommates (Complainant 2 does not recall who), took her upstairs to the bathroom
where it was less crowded. Respondent helped her wash her face and check to make sure her
nose was not broken. Complainant 2 was crying, upset, disoriented, in shock, and very
embarrassed. Respondent asked her if she wanted to lie down in his room and she recalls him
saying that she was in no condition to go home. Respondent took her to his room and she took
off her shoes and lay down. Respondent returned to the party and she fell asleep. Complainant 2
has no idea how much alcohol Respondent had consumed but does not think he would have been
drinking heavily because he was hosting the party.

The next thing Complainant 2 remembers is waking up to find that Respondent was on top of her
and inside her engaging in sexual intercourse. Her memory is episodic and she was in and out of
consciousness. She was too drunk and too exhausted to say or do anything. She does not recall
him finishing or having an orgasm. She next recalls waking up disoriented some time later. Her
pants and underwear were off but she was still in her tee-shirt and bra. Respondent was asleep
beside her. She immediately jumped up and put on her pants and shoes in the dark. She was
crying, confused and upset because she couldn’t remember anything but pieces of the prior
evening after her accident and she had had no intention of staying over. Respondent woke up
and asked “What are you doing.” Complainant 2 responded that she wanted to go home.
Respondent then asked her “Are you okay to go home?” Complainant 2 understood him to be
asking whether she was sober enough. Respondent got up and walked her most of the way to
Goodman Hall (he stopped where the red bricks stopped approximately 100 yards from the
door). They did not talk and simply said good bye.

She does not know the time she woke up and got back to Goodman Hall only that it was dark.
Complainant 2 went to her room and crashed. When she woke up the next morning, she was still
very confused and she had only limited recall of the prior night. Her memory was good until her
fall but then episodic and disconnected. After her fall, she only recalled Witness 4 and
Respondent helping her clean up, laying down in Respondent’s room, waking up when he was
on top of her, and waking up without her pants in the dark.

Complainant 2 was very embarrassed about her fall and making a disturbance at the party. She
texted Respondent later that day and apologized to him for “being a mess” the night before. He
texted back that she had been very drunk. Complainant 2 was still confused and upset about
what had happened with Respondent but did not talk to anyone.

Later that same day, Respondent texted her that she had forgotten clothes at his house when she
left (Complainant 2 recalls that she had left her underwear and her flannel). She went to pick
them up after practice around 6:30/7:00 pm. She went to his house and he took her up to his
room and closed the door. She thought this meant that he wanted to have sex and she
immediately said that she was not staying. She got her stuff and then immediately left. They did




                                                  4
                                                                                             D_00072
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 73 of 122



not talk about the evening of the party, the end of the friends with benefits arrangement, or
anything else of substance.

A few days later, she decided that she wanted to break off her “friends with benefits”
arrangement with Respondent and texted him that she wanted to end their arrangement. She has
not texted him since except once. She wished him Happy Birthday, to which he responded
“Thanks.” This was few weeks after the January 2017 party. At some point in February 2018,
Respondent texted her to see if she wanted to “reevaluate” and start hooking up again. She
responded no and told Respondent that she was seeing someone.

Complainant 2 regularly saw Respondent around campus after January 2017. She did not
interact with him much but felt uncomfortable around him. She saw him more frequently after
she joined the                   sorority because they are both active in Greek life. She never
went back to Respondent’s house (except for when she picked up her clothes). She also stopped
going to as many parties because she started dating someone (a member of the Pi Lambda Phi
fraternity).

Complainant 2 never told anyone the details about what had happened until she reported it to Joe
Kalin on August 30, 2018. She decided to report what happened at the January 2017 party after
she found out at the beginning of the 2018 fall semester that another sorority sister had had a
problem with Respondent. On August 24, 2018 (move in day for the fall semester), one of her
sorority sisters, asked if Complainant 2 had hooked up with Respondent. Complainant 2 was
confused as to why she was asking and this sorority sister told her that another sister was
reporting him for assault. Complainant 2 did not want to talk about it with this sorority sister
because she knew that she was close friends with Respondent. Complainant 2 told her that “he
never forced himself on me” but that things had happened that she was not happy with. It is her
understanding that the sorority sister relayed this information to Witness 1, the president of the
sorority. She later exchanged texts with Witness 1 and also spoke with her in person about what
had happened with Respondent (although not in great detail). Witness 1 told her that there were
resources at school if she needed anything. It was through these texts that Complainant 2 learned
it was Complainant 1 who was reporting Respondent for assault. A couple days later, Witness 1
referred to Joe Kalin when Complainant 2 decided to report what had happened to her.
Complainant 2 also subsequently had a brief conversation with Complainant 1 about what had
happened to her with Respondent.

When asked if there was anything else Complainant 2 wanted to share with me about what had
happened or Respondent generally, Complainant 2 said that one of her sorority sisters knew
Respondent from back home and told her that Respondent had dated her cousin in high school
and that Respondent had done things that had made her cousin uncomfortable. This conversation
occurred about mid-way in the 2017 Fall semester when Complainant 2 and Respondent were
engaged in the “friends with benefits” arrangement. Complainant 2 stated that this information
did not cause her to consider putting an end to their arrangement. Complainant 2 says she also
asked around about Respondent when they started hooking up and was told that he didn’t date
girls and kept things casual but that he was a nice guy.




                                                 5
                                                                                           D_00073
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 74 of 122



Complainant 2 also shared that Respondent’s fraternity was called the “creepy” fraternity
because of incidents that had occurred with women at their parties. Complainant 2 did not know
any specifics regarding these incidents but said that she went to a 2017 Halloween party at
Respondent’s fraternity and saw a guy (not a fraternity member) acting inappropriately by
touching and grinding on girls who were not into it while dancing. According to Complainant 2,
the fraternity brothers running the party simply laughed when they were asked to make the guy
leave the party. She said she had also heard that the members of this fraternity sometimes used
Everclear in the juice mix at their parties and that a guy ended up in the hospital after drinking
the “jungle juice” at one of the fraternity’s parties.

Complainant 2 identified Witness 4 as someone who could describe events at the party. She also
agreed to provide text messages she had exchanged with Respondent.

Update to Complainant 2 Interview Notes

Complainant 2 provided a series of texts between her and Respondent which are listed below.

       1.      August 27, 2017 texts exchanged the day after Respondent and Complainant 2
               first met.

       2.      August 28, 2017 texts, in which Respondent invites Complainant 2 and her
               friends to a party.

       3.      September 2, 2017 texts, in which Respondent invites Complainant 2 and her
               friends to come over and hang out.

       4.      September 13, 2017 texts, in which Respondent suggests keeping the relationship
               causal.

       5.      October 9, 2017 texts, in which Respondent invites Complainant 2 over.

       6.      October 28, 2017 texts, discussing friend who collapsed after drinking

       7.      January 12, 2018 texts, in which Respondent invites Complainant 2 and her
               friends to a party on Sunday

       8.      January 15, 2018 texts, exchanged the day after the Sunday (January 14, 2018)
               party

                          a. Exchange in the morning/early afternoon.

                                     In response to Complainant 2’s statement:

                                     “Thanks for last night. I’m sorry about that. Also used to
                                     knocking back beers like it’s nothing. Didn’t think break
                                     would fuck over my tolerance as much as it did.”

                                     Respondent responded:


                                                6
                                                                                          D_00074
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 75 of 122



                                      “Hey no prob. And yea you were pretty drunk.”

                          b. Exchange in the evening regarding clothes left behind after
                             Complainant 2 left.

       9.      January 17, 2018 texts in which Complainant 2 breaks off their arrangement: “I
               think it is best we don’t hook up anymore. Nothing against you, just a personal
               decision I wanted to make you aware of.”

       10.     February 3, 2018 texts in which Respondent asks Complainant 2 to reconsider and
               Complainant 2 responds “I just needed to take a step back and reevaluate some
               stuff going on in my life. But I’m actually seeking someone now. Sorry.”

Follow Up Interview

On October 23, 2018, I met with Complainant 2 to review my summary of the September 13,
2018 interview. She reviewed the summary and made two corrections:

       (1) she corrected the spelling of several names; and

        (2) she corrected a statement in the next to last paragraph of the summary, clarifying that
the student acting inappropriately at the                 party was not a member of the fraternity
but that the fraternity brothers had simply laughed when told about it and did not ask the student
to leave the party. (I made this change to the above summary).

I reviewed with Complainant 2 what Respondent had said about the January 14, 2018 party. She
reiterated that she had not intended to spend the night with Respondent and denied saying
anything that would have indicated to Respondent she wanted to spend the night/have sex with
him.

When asked if she was able to walk up the stairs on her own, Complainant 2 said that she
probably did (although her memory is fuzzy) and commented that immediately following her
accident she was feeling disorientated and confused more than physically impaired.

When asked if it was possible Respondent could have misinterpreted anything she had said, she
said it is possible that he misunderstood why she accepted his offer to lie down in his room. She
again emphasized that she only accepted this offer because she wanted to lie down and collect
herself. She further stated that she does not recall any conversation with Respondent in his
room, that he left the room, and the next thing she remembers is waking up to find him on top of
her engaging in sexual intercourse. She stated that she does not recall anyone banging on the
door when she was in Respondent’s room. Finally, she stated that she does not recall anyone
walking out of the house behind her and the Respondent when they left the house.

Finally, Complainant 2 disclosed that she started a casual, sexual relationship with Witness 4
towards the end of the spring semester (April 2018). She stated that she has not discussed her
report with him except to tell him that she was very drunk the night of the party.




                                                 7
                                                                                           D_00075
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 76 of 122




                     EXHIBIT E




                                                                  D_00076
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 77 of 122
    C2                                 Text Messages


August 27, 2017  Morning after first meeting


              R                                 R




August 28, 2017


              R                             R




                                                                          D_00077
       Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 78 of 122
    C2                          Text Messages


September 2, 2017


             R                      R                        R




                                                                         D_00078
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 79 of 122
    C2                            Text Messages


September 13, 2017


               R                      R                     R




               R




Oct. 9, 2017              Oct. 26, 2017



                                                                          D_00079
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 80 of 122
    C2                                   Text Messages


            R                            R               R




January 12, 2018  Invitation to party


              R                              R




January 15, 2018



                                                                          D_00080
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 81 of 122
    C2                           Text Messages


           R                     R                        R




January 17, 2018                                 February 3, 2018


             R                       R                              R



                               C2




                                                                          D_00081
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 82 of 122




                      EXHIBIT F




                                                                  D_00082
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 83 of 122



Witness 1 Interview Notes

I met with Witness 1 at the USciences Pharmacology & Toxicology Center (Room 233) at 3 pm
on September 20, 2018. We spoke for 45 minutes.

Witness 1 confirmed that she had previously given a statement to Joe Kalin on Friday, August
24, 2018, and another brief statement on Monday, August 26, 2018.

At the outset, I explained my role as investigator and the investigation process. I also reminded
her that the information provides would be confidential not private and she confirmed that she
understood the difference.

Witness 1 is a junior and lives off campus. She is the president of the                  sorority.

In November 2017, Witness 1 stated that Complainant 1 told her about an incident with
Respondent. Complainant 1 told her that she (Complainant 1) had been hooking up with
Respondent the night before and he ran out of condoms. Although Complainant 1 told him she
didn’t want to have sex without a condom, he went ahead anyway. Complainant 1 told Witness
1 that she didn’t know what to do and asked Witness 1: “What should I do?” Witness 1
described Complainant 1 as upset but not crying.

Witness 1 says that her initial reaction was that the girl always becomes “the enemy” in such
situations and gets “shunned” because people think the girl is lying. They discussed whether
reporting what had happened would be “social suicide.” Witness 1 asked Complainant 1 if she
could talk to one of her friends to get her perspectives and Complainant 1 agreed. The
conversation between Witness 1 and Complainant 1 lasted around 15 minutes or so.

The next day, Witness 1 talked to her friend. This girl was also a friend of Respondent’s (they
had had several classes together). The friend’s reaction was shock and surprise: “She didn’t
know what to think.” The friend also thought that reporting it would be “social suicide” for
Complainant 1. Witness 1 asked the friend to keep what she had told her confidential and she
agreed to do so.

Witness 1 shared this discussion with Complainant 1 and told her “whatever you decide I will
stand behind you.” Complainant 1 told her that she was not going to report it at that time.

Witness 1 did not discuss this incident again until August 23, 2018. Witness 1 was at Copa with
friends that evening when one of them got a call and asked Witness 1: “What is going on with
Complainant 1?” Witness 1 then got a text from Complainant 1 which did not make much sense
(Complainant 1 had started typing but stopped). Witness 1 then texted another friend and tried to
find out what was going on. When she was told by others that “Complainant 1 is going through
shit” and was very upset, Witness 1 and another friend left the restaurant to go to Complainant
1’s house. When Witness 1 got there, one of their male friends answered the door “bawling his
eyes out.” She then saw Complainant 1 in the hall, crying. Witness 1 hugged her and
Complainant 1 kept saying “sorry.” Complainant 1’s roommates were cleaning up vomit
(Witness 2 had gotten sick but had left with her boyfriend). Witness 1 stayed with Complainant
1, hugging her. Complainant 1 told her: “it was not just me that he did it to, it was Witness 2


                                                2
                                                                                          D_00083
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 84 of 122



too.” One of Complainant 1’s housemates then told Witness 1 that there was also another girl
(Complainant 2). Witness 1’s reaction was: “this is crazy.”

Witness 1 stayed with Complainant 1 and tried to comfort her. Complainant 1 kept asking “what
are we going to do” and apologizing. This was very unusual behavior for Complainant 1.
Witness 1 had only seen Complainant 1 cry on one prior occasion (about her dad) and had never
seen her lose control like this. According to Witness 1, Complainant 1 “knows how to handle
herself.” After Complainant 1 fell asleep, Witness 1 left her a note asking to text her when she
woke up.

Witness 1 then went back to her house. There were a few Delta brothers hanging out in the living
room but her friend came out and pulled her into the bedroom. The male friend who had been at
Complainant 1’s house earlier was also there. They talked about what had happened and what
they were going to do. From Witness 1’s perspective, now that there were three girls, it would
not be “social suicide” to report. After talking for a while, the three of them went out to get
something to eat around 11 or 12 at night.

The next day (it was move in day), Complainant 1 texted Witness 1 to say that she didn’t feel
well. Although Complainant 1 came to move in day, she left early. Complainant 2 was also at
the move in day and Witness 1’s friend talked to Complainant 2 about Respondent.

Witness 1 went to see Complainant 1 and sat with her on her porch. After talking, she texted
Randi Miller who told them to “come now.” She and Complainant 1 then met with him and
made the initial report.

When asked if there was anything else I should know, Witness 1 said that she told one of
Respondent’s fraternity brothers that “one of your brothers had raped one of my sisters” at a
party when she was drunk. She didn’t remember saying this but the fraternity brother later
texted her and told her what she had said. Although the fraternity brother appeared to want to
talk about it, Witness 1 told him that “we can’t talk about it.” Witness 1 thinks that Respondent
had given him questions to ask. She also said that the fraternity brother told her: “This is going
to ruin his future.”

Witness 1 also shared that her sorority (                  ) had a mixer with Respondent’s
fraternity her sophomore year (2017-2018) and the sorority decided to not have any further
mixers with that fraternity because they were “creepy.” (Witness 1 said the theme of the event
was “risky business” and the guys were all wearing tight briefs and showing off their stuff). She
also shared that she had heard that the old fraternity house had had mattresses in the basement
where they used to take girls. However, she did not have any direct knowledge of this.




                                                 3
                                                                                          D_00084
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 85 of 122




                                                                  D_00085
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 86 of 122




                                                                  D_00086
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 87 of 122




                     EXHIBIT H




                                                                  D_00087
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 88 of 122



Witness 2 Interview Notes

I met with Witness 2 at the USciences Pharmacology & Toxicology Center (Room 233) at 1 pm
on September 20, 2018. We spoke for one hour.

Witness 2 confirmed that she had previously given a statement to Joe Kalin on August 28, 2018.

At the outset, I explained my role as investigator and the investigation process.

Witness 1 is a junior and lives off campus. She is a member of the                    sorority.

Just before classes started this semester (2018 fall semester), Witness 2 went out for dinner and
drinks with two guy friends and Complainant 1 at the “Copa” restaurant. They met up outside
Complainant 1’s house. One of the guys said that he had invited Respondent but that
Respondent was not coming. During the dinner, Complainant 1 and Witness 2 each had two
shakers of margaritas and got “pretty drunk” (although they were still able to walk and talk).
They left the restaurant around 8:00 pm and walked home together (they had separated from the
two guys by this point).

On the way back from the restaurant, they began talking about Respondent. Complainant 1 said
that she had felt uncomfortable when she heard that he had been invited to join them. Witness 2
asked “why” and Complainant 1 told Witness 2 about an encounter she had had with Respondent
the prior November. Complainant 1 did not provide details but stated that she was sexually
assaulted by Respondent (“I was raped”). Because of the amount they had been drinking,
however, Witness 2 does not have a detailed recollection of what Complainant 1 said or her
response. She recalls, however, that Complainant 1 said that she had thought she and
Respondent were friends and that she had been very hurt by what had happened. By the time
they arrived back at Complainant 1’s house, they were both upset and crying. Complainant 1’s
two housemates were at the house with some other people. Everyone was trying to understand
what had happened and to console Complainant 1 who was very upset. According to Witness 2,
Complainant 1 never got emotional which made the situation even more disturbing to her friends
(this “came out of the blue”). Witness 2 had known Complainant 1 for over a year and
considered her to be a “free spirit” about guys.

Witness 2 was herself upset and crying because she was concerned about Complainant 1 and
because she had had an uncomfortable encounter with Respondent and believed other girls had
too (there was a “pattern of behavior”). Shortly after they arrived at the house, someone called
her boyfriend because she was hysterical and because she started to vomit due to the amount of
alcohol she had consumed. Her boyfriend picked her up and walked her back to his apartment
where she fell asleep. Later than night, her boyfriend asked Witness 2 to clarify that Respondent
had not done anything to her because he had had a hard time understanding what she had been
saying when he picked her up. She later explained to him why she had gotten so upset: (1)
Complainant 1 was her friend and she gets angry and upset when her friends are hurt, and (2) in
addition to her own uncomfortable encounter with Respondent at a fraternity Christmas party,
she had observed Respondent talking about hooking up with Complainant 2 at a party in
September 2017 when Complainant 2 was drunk. Witness 2 felt guilty because she had not
taken any action.



                                                 2
                                                                                         D_00088
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 89 of 122



The next day, Witness 1 asked her what had happened with Complainant 1 that night and
whether she (Witness 2) had ever been assaulted by Respondent. Witness 2 told her that
Respondent had not assaulted her but that he had made her feel very uncomfortable. Witness 2
also told Witness 1 about what she had seen at the September 2017 card party with Respondent
and Complainant 2. Witness 2 has since had a brief conversation with Complainant 2 about
Respondent in which Complainant 2 told her that she had had a “friends with benefits”
relationship with Respondent in the 2017 fall semester.

Witness 1 later asked her if she would be willing to talk to the University Title IX investigator
Joseph Kalen and she agreed to do so.

September 2017 “Kings” card party

According to Witness 2, she attended a September 2017 “Kings” card party at Respondent’s
house. There were approximately 10 to 15 people at the card party. Witness 2 went with her
housemate and another friend. During the evening, Witness 2 states that she observed
Complainant 2 visually intoxicated (slurring her words; slouching; talking loudly) sitting close to
Respondent. Later one of Respondent’s roommates made a joke to Respondent about sleeping
with Complainant 2 that night. Witness 2 states that she pulled Respondent aside, told him that
sleeping with Complainant 2 was not a good idea, that Complainant 2 was drunk, and that she
(Witness 2) did not want Respondent to get into trouble. According to Witness 2, Respondent
told her that he would never take advantage of a girl while drunk. Witness 2 says she kept an
eye on Complainant until she left (around 12:30). When leaving, Witness 2 says that she told
Respondent to call her if he needed help with Complainant 2.

Very recently Witness 2 learned that Complainant 2 stayed with Respondent that night.
Complainant 2 told her that they had previously met and Respondent had invited her to stay over.

Christmas party incident

Respondent invited Witness 2 to a fraternity formal Christmas dinner (Witness 2 was not certain
of the year). She did not know Respondent well at the time (they had friends in common and one
of her closest guy friends from one of his fraternity brothers) but he texted her and asked if she
wanted to go with him. This was the first and only invitation she received from him. She agreed
to go as “friends.” She also checked with one of Respondent’s fraternity brothers (her close
friend) to make sure that Respondent understood.

Initially the evening went well. It was at the fraternity house. They took pictures, ate dinner and
participated in various activities. They ended up in the basement watching a slideshow. She was
sitting next to Respondent on one of the couches. Her friend was sitting next to Justin with his
date on the same couch. Respondent had had a fair amount to drink and was “buzzed” (although
he did not show any signs of extreme intoxication). Witness 2 had consumed several drinks but
was not impaired.According to Witness 2, he started to put his arm around her. She leaned away
to avoid him. He then put his hand on her thigh and she moved away. This continued until she
told him: “I am not into this; I am not interested.” To which he responded: “ok.” He then started
touching her again and asked her if she wanted to go back to his place.” She said “no.” This
cycle continued. Eventually, frustrated by his persistence, Witness 2 turned to her male friend


                                                 3
                                                                                           D_00089
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 90 of 122



and asked “do you mind if we go home.” All four of them then left. They stopped off at
Respondent’s house where Respondent again asked her if she wanted to stay over. According to
Witness 2, his persistence and refusal to “take no for an answer” made her very uncomfortable.
She states that she has avoided him ever since.

When asked if there was anyone else she thought I should talk to about these issues, Witness 2
mentioned Witness 8 (who she thinks had an experience similar to her own at a fraternity event
although she does not know for sure). Witness 2 then commented that Respondent has never had
a girlfriend and hooks up casually with lots of different girls.




                                              4
                                                                                      D_00090
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 91 of 122




                      EXHIBIT I




                                                                  D_00091
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 92 of 122



Witness 3 Interview Notes

I interviewed Witness 3 by telephone on September 25, 2018 at 6:00 pm. We spoke for
approximately 40 minutes.

Witness 3 was a USciences student for the 2016-2017 academic year. She transferred to another
school at the end of the 2017 spring semester. Complainant 1 identified Witness 3 as someone I
should talk to because Witness 3 had had an issue with Respondent as a freshman. Complainant
1 then reached out to Witness 3 and Witness 3 contacted the Title IX coordinator to say that she
(Witness 3) was willing to share her experience.

According to Witness 3, Respondent asked her to attend a formal fraternity event (the
           with him in March/February 2017. At the time, she was “talking” to one of his
fraternity brothers (according to Witness 3, “talking” means semi-dating) and she agreed to
attend with Respondent only as “friends.” She says that she didn’t know Respondent well at the
time (only well enough to say “hi” to) and says that she was “very clear” with him that she was
not interested in anything more. In fact, she insisted on paying her own share of the event costs.

At the time she agreed to go to the event with Respondent, she was not aware that the event was
being held at a hotel in the suburbs and she did not learn that everyone would be staying
overnight at the hotel until the day before the event. She was uneasy when she learned that they
would be spending the night but told herself it would be fine because Respondent knew that she
was “talking” to someone else. She also did not realize until she arrived at the hotel that she
would be sharing a double room with Respondent and one of his fraternity brothers.

Approximately 20 to 30 people attended the event at a Marriott hotel. It started with a dinner.
She and Respondent hung out with other people and were not acting as a couple in any way.
There was drinking and dancing. Witness 3 had 3 or 4 mixed drinks. She was not drunk but was
“feeling good.” Witness 3 does not know how much Respondent was drinking but commented
that most people were drinking heavily.

As the evening progressed, Witness 3 began to get an uneasy feeling. Respondent kept asking
her if she wanted to go up to the room on various pretexts (I forgot something or let’s go chill
out) and she kept saying no. Eventually, she, Respondent and several others went to one of the
hotel rooms and continued to hang out. Respondent continued to ask her if she wanted to go
back to their room (which was nearby on the same floor). She stated that she was very clear that
she was not interested in being alone with him: “how many times have I told you I’m not going
off with you.”

Eventually, she did go back to the room with Respondent. She thinks it was probably around
midnight. There was a couch area in the room separate from the bed area. Witness 3 stated that
she sat on the couch but then Respondent called her over to the bed. She sat on the bed next to
him, playing with her phone (texting, snapchating) but after a few minutes he pushed aside her
phone and started to make a move on her. He pushed her down and started to kiss and grope her.
She pushed him off and said: “what are you doing?” and “no”. At this point, the other guy who
was sharing the room with them walked in. Respondent then said: “oh okay. I respect that.”




                                                2
                                                                                          D_00092
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 93 of 122



She then left the room and rejoined the group in the other room. She believes that she was alone
with Respondent in the room for approximately 10 to 15 minutes.

Later she ended up watching television with Respondent and the other fraternity brother in the
room together. Witness 3 believes that the fraternity brother had seen her reaction to what had
been happening with Respondent when he (the fraternity brother) walked in on them and that he
kept an eye on her after that. She believes he understood that she was “not cool” with
Respondent.

When they went to bed she shared a bed with Respondent but she built a pillow barrier between
them. Nothing further happened with Respondent and he appeared to have accepted that she was
not interested in hooking up with him.

The next morning, everyone gathered for breakfast and then drove back to Philadelphia. She
was in a car with Respondent and several others.

On her return, she told Complainant 1 what had happened and that she had felt uncomfortable.
Complainant 1 encouraged her to say something to Respondent about how she felt and she
(Witness 3) sent him a text.

Overall, Witness 3 stated that she felt Respondent had manipulated the situation and had
repeatedly ignored her efforts to show him she was not interested in hooking up with him. She
describes him as pushy and says that he only backed off after she physically pushed him off of
her and told him to stop.

Witness 3 states that she did not view what happened to have anything to do with Respondent’s
fraternity. She commented that there is a culture of older boys hooking up with freshman at
USciences but she does not view this as a fraternity issue. She thinks it is a product of
USciences being a small school with a small dating pool.

Follow Up Note:

On September 25, 2018, Witness 3 sent me screenshots of her text message exchange with
Respondent the day after the event, in which she stated:

       “Hey so I really thought it was clear that we were going as friends. I was not okay with
       what happened and pretty put off by it.”

Respondent responded:

       “Hey [Witness 3]. I’d like give my full apologies as to what happened last night. To be
       brutally honest, I was attracted to you beforehand but was convinced that nothing would
       happen. The alcohol brought it out of me. Again [Witness 3] Im genuinely sorry and I
       hope that this won’t mess with our friendship.”

Copy attached.




                                               3
                                                                                        D_00093
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 94 of 122




                      EXHIBIT J




                                                                  D_00094
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 95 of 122




  W3




              W3




                                                                  D_00095
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 96 of 122




                     EXHIBIT K




                                                                  D_00096
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 97 of 122



Respondent Interview Notes

I met with Respondent at the USciences Pharmacology/Toxicology Center (Room 233) at 2 pm
on October 2, 2018. He was accompanied by his attorney Zak T. Goldstein. We spoke for an
hour and 45 minutes.

Respondent confirmed that he had previously received a copy of the Notice of Sexual
Misconduct Investigation and the Notice of his Rights and Responsibilities.

At the outset, I explained my role as investigator and the investigation process.

Complainant 1

We first discussed the allegations made by Complainant 1. I asked him if he was aware of an
incident with Complainant 1 occurring on or about November 3, 2017. He responded that he
was not sure of the date but that he knew the night she was referring to.

When asked to describe what happened that night, Respondent stated that last year Complainant
1 had been in an open relationship with her boyfriend (who does not attend USciences).
Respondent and Complainant 1 were snapchatting that evening (Respondent does not recall the
time) and in the course of that exchange she told him that her boyfriend was not there for her,
that she needed physical affection and, that she was “looking to be satisfied sexually.” As a
result of this disclosure (Respondent had previously known she had a boyfriend but not that it
was an open relationship), Respondent asked her if she wanted to come over. He also asked her
whether her boyfriend would be okay with that. Complainant 1 said “yes” to both questions and
then came over to Respondent’s house, arriving there between 11 pm and 12 am. According to
Respondent, based on their snapchat exchange, it was clear that they were going to have sex.
They went almost immediately to his room. After talking for a while (he does not recall about
what), they had sexual intercourse. Over the course of the night, he believes they had sex three
more times. The last time was in the morning. This time, as they were having sex, she told him
to stop and he immediately stopped. He does not recall the words she used when she told him to
stop but said that it was “awkward” in the moment. They talked a little after that and then she
went home. According to Respondent, after that night they remained friends, continued to talk
and snapchat and everything “was fine.”

When asked to elaborate on his relationship with Complainant 1 before that night, Respondent
described them as “close friends” and as “supportive friends.” He does not recall how they met
but thinks it might have been at a party or through mutual friends. He said that they would share
personal issues with each other (Respondent declined to say what she shared with him because it
was private). Typically they connected through snapchat (they would often streak) and texts
(once a week or so). He would also see her on campus and they would sometimes talk in person
(this was less frequent). He did not arrange meetings with her, except to sometimes invite her to
parties or smaller gatherings with friends. Respondent did not characterize these interactions as
romantic or flirtatious. He thought she was attractive but also knew she had a boyfriend.
Respondent was also not looking for a relationship. According to Respondent, he invited her
over because he was offering to give her the affection she was looking for (he told her “I can be
that person”).


                                                 2
                                                                                         D_00097
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 98 of 122



We then discussed the night in question in more detail. When she arrived at his house, they went
to his room right away. After talking for 15-20 minutes, he turned off the light. They then
started kissing and removing each other’s clothes. They were in his bed and had sexual
intercourse. Although they did not discuss having sex at that point, Respondent reiterated he was
confident that she wanted to have sex because (1) they had discussed it before she came over and
(2) she was responding to and actively participating in the sex. Afterward, he thinks they may
have talked but he does not recall the conversation. They then went to sleep but Respondent says
they did not sleep well (he said that he has problems sleeping due to hip problems). He said they
woke up and had sex two more times before the last time when she told him to stop. During both
the second and third times, Respondent states that she was an active and willing participant and
Respondent had no doubt that she had wanted to have sex. According to Respondent, she was
also an active and willing participant the last time until she told him to stop.

When asked, he said he used a condom. He then volunteered that she had asked him to use a
condom the first time they had intercourse but that he ran out of condoms and didn’t have one
the last time they had sex. When asked what happened when he ran out, he said he must have
told her he was out of condoms but said that he did not recall the conversation (he kept condoms
in his nightstand next to the bed). He said she did not indicate that this was a problem and they
proceeded to have sex. He recalls that she was responding to him exactly the same way she had
before but then told him to “stop” which he did. Again he does not recall the words she used but
does not believe it had anything to do with condoms.

When asked if she positioned her body in a way that would keep his penis away from her vagina
before he achieved penetration, he said no. When asked what sexual position they were in, he
said that he was on top. He further stated that he was leaning on his arms and his legs were
between her legs. When asked if his legs or arms were positioned in a way that would restrict
her movement, he said no. When asked how long they were engaging in intercourse before she
said “stop,” he said no more than a minute or so.

He says that Complainant 1 did not do or say anything that would suggest that she didn’t want to
have sex without a condom. When asked if the following exchange occurred (he: “I don’t have a
condom”; she: “If you don’t have a condom, let’s not do this”; he: “ok”), he said that he did not
have this conversation with Complainant 1. He does not recall having a conversation with her
prior to engaging in intercourse the last time, where he was sitting up in the bed and she was
lying down next to him. When asked if Complainant 1 said: “Didn’t I tell you not to fucking do
that” after he stopped, he said no and that he would remember it if she had. As noted above,
Respondent does not recall what Complainant 1 said when she told him to stop. Respondent said
that he did not have any concerns that had misread Complainant 1’s signals and does not know
why she asked him to stop.

When asked, Respondent said that he has had a girl ask him to stop during intercourse on a few
prior occasions (because the girl was uncomfortable) and he has always stopped immediately.

After Complainant 1 stopped the sex, he said they talked briefly (but not about her request that
he stop) and she got dressed and left. When asked if they could have fallen asleep again, he said
no. He also did not recall Complainant 1 setting an alarm or hearing an alarm go off at any point
during the night.


                                                3
                                                                                         D_00098
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 99 of 122



Respondent states that he had consumed no drugs or alcohol that evening and that Complainant 1
also did not appear to be under the influence of anything.

According to Respondent, his interactions with Complainant 1 became less frequent after
November 2017 but it was a gradual change and he did not perceive that it was connected in any
way to the night at issue. He says that her manner and attitude towards him did not change. He
still sees her around campus. According to Respondent, streaks end for lots of reasons because
people get busy. He does not recall when he stopped but says he hasn’t snapchatted with her for
at least several months.

Respondent says he does not have any texts from Complainant 1 or saved snapchats. He also
doesn’t think that there is any person who would have any information regarding what happened
with Complainant 1.

When asked if there was anything else he thought I should know, Respondent volunteered that he
had a conversation with Complainant 1 at a party sometime after that night (he does not recall
the date) where she told him that she was going to spend the night at another guy’s house. He
understood this to mean she was going to get the physical contact and affection she needed from
someone else.

Respondent also explained how he found out that she had made a complaint. A friend of his
heard about it second hand from one of Complainant 1’s sorority sisters who said “One of your
brothers raped one of my sisters.” His friend thought it might involve Respondent and told
Respondent about it. (During our follow-up interview, Respondent explained that the reason his
friend figured out that he (Respondent) might be the person who had been accused by
Complainant 1 was because his friend knew that he had had sex with Complainant 1 and knew
that no other fraternity brother had hooked up with a girl from the                  sorority).
Respondent did not want to disclose his friend’s name. He has also heard that Complainant 1
was drinking with friends, got very drunk, and started telling people that Respondent had “raped”
her. Respondent said he reached out to talk to Complainant 1 about this but she refused to talk to
him. This occurred before there was a no contact order.

Respondent says he was shocked by Complainant 1’s statements and complaint and does not
understand why she would make a complaint like this.

Complainant 2

We then talked about Complainant 2. Respondent stated that the January 2018 incident referred
to in Complainant 2’s complaint was the last time they had sex together. This occurred at a party
at Respondent’s house in early to mid January 2018.

Respondent stated that he and Complainant 2 had been hooking up casually through the fall 2017
semester when she was a freshman and he was a junior. One of them would reach out to the
other (typically by text), suggest getting together, and she would come over to his house and they
would have sex. Sometimes they would also meet at parties and one of them would ask “do you
want to hang out later” or “are you free” and then they would go back to his house and have sex.
Respondent said that they had sex that semester more than ten times but is not sure of the exact
number.


                                                4
                                                                                         D_00099
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 100 of 122



Respondent described what happened at the January 2018 party as follows: When she arrived, he
asked her if she wanted to stay over that night and she said “yes.” He then saw her periodically
during the party but they were not hanging out together. He had hosting responsibilities and was
often either at the stairs or at the front door. At some point in the evening, she got elbowed while
dancing and got a bloody nose. Respondent did not see it happen but saw his friend Witness 4
helping her clean up. Respondent met her on the second floor and asked her if she still wanted to
stay over. She said yes. They went to his room and talked for a while (she was “shaken up”
over being elbowed and Respondent was trying calm her down). After a while, she seemed fine
and they started to have sex. She seemed fine and engaged in what they were doing.
Afterwards, she decided she wanted to go home. This was about the time the party was breaking
up and he walked Complainant 2 back to her dorm. Four of his friends (including Witness 4)
also left the party at this time and were walking behind them for part of the way. At her dorm,
he hugged her and said good bye.

We then went through the night in more detail. Respondent estimated that there were
approximately 80 people at the party. There was beer and “juice” to drink. The juice was made
of ice tea or lemon aide mix and vodka (he said they did not use anything like Everclear). He
believes the party started around 10 and that Complainant 2 got there relatively early. He does
not know what she was drinking or how much she drank but he says she was “buzzed” not
“drunk.” He said that he was also “buzzed” (he thinks he had 3-4 cups of beer and a cup of juice
but is not sure). To Respondent, being “buzzed” means being more talkative and social. He
does not believe that Complainant 2 drank more than she normally did and he stated several
times that she was not acting in a way that would indicate that she was really intoxicated
(stumbling or slurring her words). According to Respondent, he had seen her on other occasions
much more drunk than she was that night.

They encountered each other periodically throughout the party and Respondent states that, at one
point, he asked her again whether she wanted to stay over and she again said yes.

Respondent says that he then saw her on the second floor with Witness 4 after she got hurt. She
had tissues for her bloody nose and Witness 4 was helping her. Respondent was standing below
on the stairs. He said she seemed shaken and shocked about getting hurt (he said that she told
him she was elbowed and he does not recall her saying anything about being knocked to the
floor). She was outside the second floor bathroom when he joined her on the second floor.
Witness 4 had left but there were a few people there waiting for the bathroom (he does not know
who). He spoke to her briefly and they went into his bedroom. Respondent recalling asking her
again if she wanted to stay the night and that she said yes. Respondent believes that they went
into his bedroom around midnight but is not sure of the exact time.

When asked why he had asked her if she wanted to stay over so many times, Respondent said
that he had a feeling that she might have changed her mind because of what had happened
(getting a bloody nose). (During our follow-up interview, Respondent clarified that the reason
that he asked her again whether she wanted to stay over after her accident was because he
wanted to make sure she still wanted to stay and had not changed her mind).

According to Respondent, they talked for a while after going into his room. He was trying to
calm her down because she was still upset about being elbowed and he told her “someone may


                                                 5
                                                                                           D_00100
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 101 of 122



have accidently hit you while dancing without knowing it.” After about 15 or 20 minutes of
talking, he states that they then had sex. He believes that the sex lasted around 30 minutes or so.
Respondent states that she fully participated in the sex and he had no doubt of her consent. He
again reiterated that she fully aware of what they were doing, actively participating in the sex,
and was “buzzed” not “drunk.”

When asked if he returned to the party at any time after he went into his room with Complainant
2, Respondent then recalled that he left her briefly before they had sex to go make sure someone
was taking over his hosting responsibilities. When asked if she was awake when he came back
into the room, he said that she was and that they talked on his return before having sex.
According to Respondent, at no point did Complainant 2 fall asleep or pass out. They had sex
only once and he did not use a condom. He believes that, during the sex, sometimes he was on
top; sometimes she was on top.

Although Respondent cannot recall specific times, he thinks he and Complainant 2 went to his
room around midnight or so and that he remained with her for the duration of the party except
when he left his bedroom to check on the party before they had sex.

After the sex, although he wanted her to stay over, Complainant 2 told him she wanted to leave.
Respondent then walked her back to her dorm. He recalls it being really late (between 1am and
3 am) but cannot pinpoint the exact time. He does not recall her being upset.

When asked if it was possible that he later either said or texted that Complainant 2 had been
really drunk that night, he said he did not and that she had not been really drunk.

A few weeks later, he texted her to see if she wanted to come over and she responded that she
was seeing someone else. After this, he stopped asking her to come over because she was dating
someone. From his perspective, their casual hook ups ended because she started seeing someone
else not because of anything that had happened at the party.

When asked if he recalled a card party at the beginning of the 2017 fall semester that
Complainant 2 attended, he said he did and that it was one of the first times he and Complainant
2 had hooked up. When asked if he recalled a conversation that evening in which someone told
him that they had overheard him talking about hooking up with Complainant 2, that Complainant
2 was really drunk, and that hooking up with her was a bad idea, he said he recalled no such
conversation. When asked whether he recalled such a conversation with Witness 2 that evening,
he said that he did not and commented that she was a member of Complainant 1’s sorority.

Respondent acknowledged that he had asked Witness 2 to be his date “as friends” to a fraternity
Christmas party. This party was at the fraternity house. When asked whether he had tried to
initiate sex with Witness 2, he responded that he had asked her to stay longer at his house (when
she and two others had stopped there after the party) and she said no. (During our follow-up
interview, Respondent clarified that, at this point, he asked her to stay to talk and not for sex.
Things could still have developed but he didn’t think they would). When asked whether he had
made any moves on Witness 2 at the party, he said he put his arm around her but that was it. He
does not recall her saying or doing anything that suggested she was uncomfortable and, to the
contrary, recalls that she “leaned into his arm.”



                                                 6
                                                                                           D_00101
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 102 of 122



Respondent also acknowledged that he took Witness 3 to a fraternity event. When asked if he
had tried to initiate sex with Witness 3, he recalled that they were hooking up and kissing but
then she wanted to stop because she “had a thing” with one of Respondent’s fraternity brothers.
According to Respondent, as soon as she told him she wanted to stop, he stopped. He does not
recall her being resistant to his advances before that point.

When asked if he would sometimes try to get girls like Witness 2 and Witness 3 to be alone with
him (by saying I forgot something in my room or I want to show you something), he says that it
something he might do but emphasized that he would never do anything that would make any
one uncomfortable.

Respondent says he does not have any texts from Complainant 2 because his phone deletes them
after 30 days. He identified Witness 4 as someone who could provide information about what
happened at the party. His roommates were also there but he doesn’t want to get them involved.

When asked if there was anything else he thought I should know, Respondent said he did not
have anything to add at this time.

At the close of the interview, I reminded Respondent of the university policy prohibiting
retaliation. We also revisited the importance of keeping our discussions and the investigation
confidential.

Update to Respondent Notes

On October 9, 2018, Jessica Rickmond, the acting Title IX coordinator, forwarded to me a
communication from Respondent, identifying seven additional witnesses with information
relevant to the investigation.

Follow Up Interview

On October 25, 2018, I met with Respondent to review my summary of the October 2, 2018
interview. He reviewed the summary and made the following corrections:

       (1) He changed the word “thought” to “knew” in the following sentence: “He thought she
           was attractive but also knew she had a boyfriend.” (I made this change in the above
           summary).

       (2) He explained that the reason his friend figured out that he (Respondent) might be the
           person who had been accused by Complainant 1 was because his friend knew that he
           had had sex with Complainant 1 and knew that no other fraternity brother had hooked
           up with a girl from the                    sorority. (I added this comment in a
           parenthetical to the above summary).

       (3) He clarified that the reason that he asked her again whether she wanted to stay over
           after her accident was because he wanted to make sure she still wanted to stay and
           had not changed her mind. (I added this clarification in a parenthetical to the above
           summary).



                                                7
                                                                                         D_00102
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 103 of 122



       (4) He changed the quote “accidents happen” to the phrase “someone may have
           accidently hit you while dancing without knowing it.” (I made this change in the
           above summary). The sentence now reads: “He was trying to calm her down because
           she was still upset about being elbowed and he told her “someone may have
           accidently hit you while dancing without knowing it.”

       (5) He changed the phrase “may have left her” to “left her” because he now recalls
           leaving Complainant 2 briefly after she lay down in his room from a conversation
           with one of his roommates (Witness 5). The sentence now reads: “When asked if he
           returned to the party at any time after he went into his room with Complainant 2,
           Respondent then recalled that he left her briefly before they had sex to go make sure
           someone was taking over his hosting responsibilities. “

       (6) He added the following clarification regarding why he asked Witness 2 to stay later at
           his house after the Christmas party: “At this point, he asked her to stay to talk and not
           for sex. Things could still have developed but he didn’t think they would.”

I asked Respondent whether he had anything to add to his account of what had happened with
Complainant 1. He stated that he still did not recall precisely what Complainant 1 had said that
caused him to stop intercourse but thinks it might have been: “That’s not for you.” When asked
what he understood this to mean, he said he thought it meant “that” was only for her boyfriend.
When asked why he did not ask her why she wanted him to stop, he said that he was caught up
with feeling awkward.

With regard to Complainant 2, I asked Respondent whether he recalled spending time in the
bathroom at some point during the evening. He said he did (and hadn’t mentioned it before
because he didn’t think it was relevant). He further stated that this was before Witness 4 and
Complainant 2 came upstairs after her accident.

When asked whether he recalled anyone banging on his bedroom door that evening, he recalled
that some of his friends did so when he was in the room with Complainant 2. They knocked on
his door and asked for a charger. According to Respondent, this occurred while he was engaged
in intercourse with Complainant 2. Respondent says that he got up, closed the door and put a
case of water in front of the door to prevent further disturbances. According to Respondent,
Complainant 2 did not care about the interruption and they continued to have sex. He stated that
he knew she wanted to continue because she was actively engaged in the sex but does not recall
any conversation.

When asked what he did after dropping off Complainant 2, Respondent states that he joined
Witness 4 and other friends at another house “to destress” for a while.

We then reviewed the texts Complainant 2 had provided. When asked if the January 15, 2018
text in which he stated that Complainant 2 had been “pretty drunk” the night before, changed his
recollection as to how drunk Complainant 2 had been that night, Respondent stated “no” and
commented that he made that statement in a joking way and did not mean it literally.




                                                 8
                                                                                           D_00103
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 104 of 122




                      EXHIBIT L




                                                               D_00104
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 105 of 122



Witness 4 Interview Notes

I interviewed Witness 4 on October 9, 2018 at 9:00 am in Rosenberger Room 100. We spoke for
approximately 45 minutes.

Witness 4 is a senior. He is friends with both Respondent and Complainant 2.

Respondent identified Witness 4 as someone who would have information regarding the January
14, 2018 party. Witness 4 stated that Respondent asked him what he remembered about the
evening but did not discuss the allegations with him. Witness 4 also stated that Complainant 2
told him that he might be contacted for the investigation.

On the day of the party, Witness 4 helped Respondent and his roommates get the house set up in
the afternoon/early evening. He went home for about an hour to get ready (between 8:00 pm and
9:00 pm) but was back before the party got started around 10:00/10:30 pm.

By 11:00/11:30 pm the party was in full swing. Witness 4 estimates that approximately 50 to 60
people were at the party when it was most crowded. Witness 4 was helping manage the party
and kept an eye on things to make sure there were no problems. He did not drink much during
the party (approximately 3 to 4 beers). There was beer and juice to drink at the party. The juice
was made with vodka and lemon-aide mix. Witness 4 helped make it and did not think it was
particularly strong.

During the evening, Witness 4 saw Complainant 2 at the party off and on. He does not know
what she was drinking or how much she was drinking.

Later in the evening, Witness 4 saw Complainant 2 holding her face on the ground floor near the
stairs. Witness 4 is not sure of the time but thinks it was around midnight. She said that she had
been hit by mistake and had a bloody nose. Witness 4 stated that she seemed “flustered,”
“embarrassed,” “upset,” “worried,” but was not crying. He did not think she was “super drunk”
but thinks alcohol could have been a factor in the accident.

Witness 4 took her upstairs and got some paper towels to help clean her up. Complainant 2
walked up the stairs ahead of him without assistance. Witness 4 could not tell how much she had
been drinking and noted that she showed no obvious signs of intoxication (she was not stumbling
or slurring her words). He reiterated that she was “flustered” and “upset,” and that she kept
saying “I’m sorry.” Witness 4 does not recall whether they went into the bathroom to clean up.
Once she was cleaned up and her nose stopped bleeding, Witness 4 thought she was “fine” and
went back downstairs. He estimates that he was helping her for about five minutes or so.

When he left her, she was either sitting on a folding chair or standing at the top of the stairs on
the second floor where people were waiting for the bathroom. When Witness 4 left, Respondent
was also there and Witness 4 thought that Respondent would take care of her (Witness 4 knew
they were friends and had hooked up in the past). Witness 4 does not recall having any
conversation with Respondent before he (Witness 4) went downstairs.




                                                 2
                                                                                           D_00105
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 106 of 122



After Witness 4 returned to the party, he does not recall seeing either Respondent or
Complainant 2 downstairs and he thinks they both stayed upstairs for the rest of the party.

Witness 4 left the party between 1:30 am and 2:00 am with a group of friends (not USciences
students). Respondent and Complainant 2 left the house around the same time. Witness 4 did
not talk to Complainant 2 but spoke to Respondent about meeting up after he dropped off
Complainant 2. When they left the house, Respondent and Complainant 2 were walking together
side by side and Complainant 2 appeared to be walking fine. They were walking ahead of
Witness 4 for about 2 minutes or so until their paths diverged and Respondent took Complainant
2 back to Goodman Hall. Witness 4 and the group he was with went to another house and hung
out until approximately 3:00 am. Respondent joined them after he left Complainant 2. The
group talked about the party but Witness 4 does not recall any conversation about Complainant 2
or her accident.

When asked whether he had an opinion as to how intoxicated Complainant 2 was at the party,
Witness 4 said that he knew that she had been drinking but that he could not tell how drunk she
was. He stated that he had seen her drunk before and it was hard to gage from her behavior how
much she had been drinking. Complainant 2 has since told him that she was really drunk at the
party and Witness 4 saw nothing that night that would either confirm or disprove that she was
really drunk.




                                                3
                                                                                          D_00106
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 107 of 122




                     EXHIBIT M




                                                               D_00107
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 108 of 122



Witness 5 Interview Notes

I interviewed Witness 5 on October 12, 2018 at 1:00 pm in Whitecar Hall (Women’s Club
Room). We spoke for approximately 50 minutes.

Witness 5 is a fourth year P2 student. He is currently one of Respondent’s roommates at the
house located at 626 S 42nd Street. He has known Respondent since their freshman year.

Respondent identified Witness 5 as someone who would have information regarding the January
14, 2018 party and the September 2017 card party. He also identified Witness 5 as seeing
Complainant 1 the morning after he (Respondent) and Complainant 1 hooked up in November
2017.

Witness 5 stated that Respondent had told him very little about the issues being investigated.
Witness 5 knows generally that he (Respondent) had been accused of sexual assault by two
different girls: Complainant 1 and Complainant 2.

January 14, 2018 party

According to Witness 5, the January 14, 2018 party started around 10:30 to 11:00pm. He was
there from the beginning mingling with friends. He had hosting responsibilities and was walking
around throughout the evening checking on things to make sure there were no problems. Once
the party got underway, there were approximately 100 people in attendance. He believes that the
party started to wind down around 12:30 am, when people started leaving.

He saw Complainant 2 arrive at the party with some friends but did not talk to her. He recalls
that she got there fairly early. He does not know Complainant 2 well (she is an acquaintance to
whom he says “hi”).

He recalls seeing Complainant 2 again later, talking to Witness 4 near the kitchen area. He is not
sure of the time but believes it was between 11:30 pm and 12:00 am. He could not tell whether
she had been drinking but assumed that she was.

He saw her a third time a short time later (approximately 15 minutes or so) walking up the stairs
with a bloody nose. Witness 4 was still with her. She was holding tissues to her nose with both
hands and was walking up the stairs unassisted. Witness 5 was upstairs waiting in line for the
bathroom. As soon as the bathroom was free, Witness 4 and Complainant 2 cut in line and went
in. Witness 5 asked Witness 4 if he needed anything but Witness 4 told him he had it under
control. Witness 4 told him that Complainant 2 had been “elbowed.” He does not recall talking
to Complainant 2 but she might have said “my nose is bleeding.” Witness 5 does not recall if
anyone else went into the bathroom with them. Witness 5 did not see Complainant 2 again for
the remainder of the night. Based on his observations of Complainant 2, Witness 5 could not tell
how much she had been drinking (although she was able to go up the stairs on her own).

Witness 5 then went back downstairs. He saw Respondent as he returned downstairs.
Respondent was “handling the juice” at the stairs. Witness 5 did not talk to him or say anything
about Complainant 2. He thinks that Respondent’s friend from out-of-town came down to get


                                                2
                                                                                          D_00108
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 109 of 122



him shortly after that, and that Respondent then went upstairs. He recalls that Respondent then
called down to his friend from out-of-town and thinks that Respondent was making sure
someone was going to cover his hosting duties.

When the out-of-town friend returned downstairs, Witness 5 asked him where Respondent was
and the friend told him he was in his room. Witness 5 assumed that he was probably with
Complainant 2 because they had been hooking up the prior semester. He, the out-of-town friend
and a couple other people then went upstairs and bothered Respondent by knocking at his door to
ask him for a charger. Witness 5 believes this was 10 to 20 minutes after Respondent had
spoken to his out-of-town friend about covering for him. Witness 5 recalls that Respondent
cracked opened the door (the lights were off) and told them to go away. Witness 5 could not see
into the room and did not see or hear anyone in the room. They then returned downstairs and
continued to hang out.

The party started to wind down and Witness 5, his girlfriend and a smaller group (approximately
20 people) were still hanging out. Witness 5 does not recall seeing Respondent or Complainant
2. Witness 4 was there but Witness 5 does not recall when he left.

The next morning, Witness 5, Witness 10, Respondent, Respondent’s out-of-town friend and
possibly another guy had breakfast around 9 am. Although there was conversation about the
party, Witness 5 does not recall anyone talking about Complainant 2. He does not believe that
she spent the night because she wasn’t there in the morning.

Witness 5 does not know when/why Respondent’s relationship with Complainant 2 came to an
end.

September 2017 “Kings” card party

Witness 5 was at the September 2017 card party at their house. Kings is a drinking game but
Witness 5 does not believe it would be possible to really get drunk playing the game (although
he acknowledges someone who doesn’t drink regularly could get drunk playing). There were 15
to 20 people at this gathering, including Complainant 2, two of Complainant 2’s friends, Witness
10, Witness 7, and Witness 8. Witness 5 does not recall whether Witness 2 was there. Witness 5
recalls that Complainant 2 and Respondent sat together and believes that this was one of the first
times they hooked up. Witness 5 does not recall Complainant 2 being drunk at this gathering.

November 2017

Witness 5 was texting with Respondent the evening Respondent and Complainant 1 hooked up in
November 2017. According to Witness 5, Respondent first texted him that Complainant 1 and
he were snapchatting and she appeared to indicate that she wanted to hook up, then texted him
that he wasn’t sure it was going to happen, and then texted him that she was coming over.

Witness 5 spent the night with his girlfriend and was not home. Witness 5 came home early (he
thinks around 7:00 or 8:00 am) because he had to work that morning. He was in his room and
heard the steps of two people walking and going down the stairs together. Respondent later told



                                                3
                                                                                         D_00109
       Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 110 of 122



him that it was Complainant 1 and that she left early because she was going to a “crossing
thing.” Respondent did not say anything else about his night with Complainant 1.




                                                4
                                                                                        D_00110
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 111 of 122




                      EXHIBIT N




                                                               D_00111
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 112 of 122



Witness 6 Interview Notes

I interviewed Witness 6 on October 12, 2018 at 2:00 pm in Whitecar Hall (Room 114). We
spoke for approximately 40 minutes.

Witness 6 is a fourth year P2 student. He is currently one of Respondent’s roommates at the
house located at 626 S 42nd Street.

Respondent identified Witness 6 as someone who would have information regarding the January
14, 2018 party. Witness 6 stated that Respondent had told him very little about the issues being
investigated. Witness 6 knows generally that he (Respondent) had been accused of sexual
assault by two different girls and that one of the girls was Complainant 2.

Witness 6 did not participate in the January 14, 2018 party (he did not want “anything to do with
it”) and was not at home for much of the night. He returned to the house around 11:30 pm to
12:00 am. The party was still ongoing and Witness 6 estimates that there were around 100
people in attendance. He went straight upstairs.

Witness 6 saw Respondent on the stairs when he got home. He did not see Complainant 2. He
stayed in his room for a while. He could hear people outside in the hall. He heard people yelling
at Respondent to get out of the bathroom because he had been in there for a long time.

Witness 6 later heard people in the hall heckling Respondent (who was in his room) because he
was in there with a girl. Although his room is next to Respondent’s, he could not hear anything
from Respondent’s room due to the loud music.

Around 12:45 to 1:00 am, Witness 6 left his room to go downstairs briefly. Respondent’s door
was shut and he thinks that Respondent was in his room. He could not tell whether anyone was
with him. Witness 6 said hi to his two other roommates downstairs (Witness 5 and Witness 10)
and then returned to his room. He was downstairs for approximately 10 minutes. One of his
roommates (Witness 10) told him that Respondent was upstairs with Complainant 2. Witness 6
thought nothing of this because Respondent and Complainant 2 had hooked up in the past.
When he returned upstairs, Respondent’s door was still shut.

Witness 6 did not leave his room again until the morning and does not recall hearing anything
unusual. He did not see or hear Complainant 2 at any point during the party or later that night.

At a much later point in time, he heard that Respondent and Complainant 2 had stopped hooking
up. It is his understanding that she no longer wanted to see him after that night. He believes he
learned this from either Witness 10 or Witness 5 but is not sure who told him.

Witness 6 has known Respondent since they were freshman living in Goodman Hall. He does
not know Complainant 2 beyond saying hello.




                                                2
                                                                                          D_00112
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 113 of 122




                      EXHIBIT O




                                                               D_00113
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 114 of 122



Witness 7 Interview Notes

I interviewed Witness 7 on October 12, 2018 at 3:00 pm in Whitecar Hall (Women’s Club
Room). We spoke for approximately 40 minutes.

Witness 7 is a fourth year P2 student. She is the girlfriend of one of Respondent’s roommates
(Witness 5).

Respondent identified Witness 7 as someone who would have information regarding the January
14, 2018 party and the September 2017 “Kings” card party. Witness 7 stated that Respondent
had told her very little about the issues being investigated. Witness 7 knows generally that he
(Respondent) had been accused of sexual assault by two different girls.

The day of the January 14, 2018 party, Witness 7 was at the house during the day with her
boyfriend cleaning and moving furniture. Respondent and others were helping as well.

The party got underway around 10:00/11:00 pm. Witness 7 walked around mingled. Within an
hour or so, the party was crowded. Witness 7 estimates there were 80 to 90 people in attendance.
The party started winding down around 1:00/1:30 and Witness 7 left around 2:30.

Witness 7 saw Respondent periodically during the evening. Sometimes he was handing out
drinks at the stairs; other times he was just mingling. She did not see him drinking and does not
know whether he was drunk.

Witness 7 also saw Complainant 2 at the party. She did not speak to her and does not know
whether she was drunk.

At some point in the evening, Witness 7 went upstairs and saw Complainant 2 upstairs outside
the bathroom with Witness 4. Witness 7 thinks this was around midnight. Witness 4 was taking
care of Complainant 2 who was bleeding and Witness 7 was told that Complainant 2 had gotten
hurt downstairs. Just before Witness 7 had come upstairs, she had noticed blood on the ground
and had cleaned it up with a napkin. She now realized that this had been Complainant 2’s blood.

At some point in the evening, Witness 7 also recalls waiting for the bathroom for a long time
(approximately 20 minutes). It is unclear whether this was before or after Witness 7 saw
Complainant 2 upstairs. Eventually, the door opened and Witness 7 realized that Respondent
was the one in the bathroom. He asked for toilet paper. She thinks Respondent then returned
downstairs and she later saw him handing out drinks again.

Although Witness 7 did not see Respondent with Complainant 2, she recalls joking with other
people about the fact that Respondent was upstairs with a girl towards the end of the night (she
estimates this occurred sometime between 1:00 and 2:30). Witness 7 understood that the girl in
Respondent’s room was Complainant 2. The group (including Witness 7 and Witness 5) went
upstairs to give Respondent a hard time and Respondent’s friend from out of town knocked on
Respondent’s door, saying that he needed to get his stuff out of Respondent’s room. The room
was dark and Respondent got up and shut the door in their faces. They could not see into the
room and neither saw or heard anyone else in the room. Witness 7 says Respondent was
annoyed and “being Respondent.”


                                                2
                                                                                         D_00114
       Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 115 of 122



She does not recall seeing Respondent, Complainant 2 or Witness 4 leaving the party. Witness 7
went to her boyfriend’s room for a while but decided not to stay the night because the people
who were cleaning up were too loud. She believes she left the house around 2:30 or 3:00 am.

Witness 7 has known Respondent since they were freshman and considers him to be a close
friend.

She does not really know Complainant 2 but is aware that Complainant 2 had been hanging out
with/hooking up with Respondent. Witness 7 was at a card party in September 2017 when
Respondent and Complainant 2 first started hooking up but does not recall anything specific
about that gathering. Complainant 2 did not hang out with their group or Respondent’s friends
during the period they were hooking up. She does not know why/when their relationship ended
but thinks that Complainant 2 had a boyfriend at another school. Although she noticed
Complainant 2 was not coming around anymore, she never discussed this with Respondent.

Witness 7 volunteered that she was at the house one day when Complainant 2 came over and
picked up “a bunch of her stuff.” Complainant 2 was only there for about 15 to 20 minutes. She
does not know exactly when this occurred. When asked, she said it could have been shortly after
the January 14, 2018 party, but is not sure.

When asked if there was anything else Witness 7 wanted me to know about Respondent and/or
Complainant 2, Witness 7 shared that Respondent was always respectful, that she trusted him,
and that he was “a good guy.” She said it was very hard for her to believe that Respondent
would assault anyone and that she just “didn’t expect anything like this from Respondent.”




                                               3
                                                                                       D_00115
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 116 of 122




                      EXHIBIT P




                                                               D_00116
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 117 of 122



Witness 8 Interview Notes

I interviewed Witness 8 on October 12, 2018 at 4:00 pm in Whitecar Hall (Room 114). We
spoke for approximately 40 minutes.

Witness 8 is a fourth year student. She has known Respondent since they were freshman.

Respondent identified Witness 8 as someone who would have information regarding the January
14, 2018 party and the September 2017 “Kings” card party. Witness 8 stated that Respondent
had told her little about the allegations and that she knows only generally that he (Respondent)
had been accused of sexual assault by two different girls.

Witness 8 arrived at the January 14, 2018 party around 10:00 pm with Witness 9 and her
boyfriend. She did not see either Respondent or Complainant 2 when she arrived. She mingled
and got a drink. She saw Respondent around 10:30 or so and had a five minute conversation
with him. Based on this interaction, Witness 8 thought he was a little “buzzed” but did not think
he was drunk.

At some point later, she saw Complainant 2 in the kitchen/living room area and said “hi.”
According to Witness 8, Complainant 2 did not appear to be intoxicated based on this limited
interaction because she was standing and talking normally.

Witness 8 does not recall seeing either Respondent or Complainant 2 again before she left
around midnight. Witness 8 stated that the punch or “juice” being served was not particularly
strong.

Witness 8 recalls the September 2017 “Kings” card party and thinks there were approximately 10
people there. She doesn’t think anyone got drunk (including Complainant 2) and does not recall
Witness 2 being present.

Witness 8 states that she was aware of Complainant 2 and Respondent’s relationship during the
2017 fall semester. It was her understanding that it was a casual, non-exclusive relationship.

Witness 8 states that she also had a sexual relationship with Respondent that year (the 2017-2018
academic year). They had sex three times. It was casual and not romantic. During their second
sexual encounter, the condom came off or broke during intercourse. She stated that Respondent
was very considerate and caring when this happened and immediately stopped intercourse to
help her. She also stated that he did not attempt to resume intercourse or pressure her to do so.
She volunteered, based on her experience, that Respondent was not the kind of guy that would
engage in non-consensual sex or be forceful or aggressive during sex. Witness 8 also stated that
she did not feel pressured on any of the three occasions they had sex. Witness 8 further
volunteered that one of her friends, Witness 9, had had an experience with Respondent where he
could have taken advantage of her (because Witness 9 was drunk) but instead took care of her.




                                                2
                                                                                         D_00117
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 118 of 122




                      EXHIBIT Q




                                                               D_00118
       Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 119 of 122



Witness 9 Interview Notes

I interviewed Witness 9 on October 17, 2018 at 2:00 pm in Whitecar Hall (Women’s Club
Room). We spoke for approximately 40 minutes.

Witness 9 is a senior and lives off campus. She is a member of the Delta Phi Epsilon sorority.

Respondent identified Witness 9 as someone who would have information regarding the January
14, 2018 party and the September 2017 “Kings” card party. Witness 9 stated that Respondent
had told her very little about the issues being investigated. Witness 9 knows generally that he
(Respondent) had been accused of sexual assault by two different girls.

January 14, 2018 party

Witness 9 arrived at the party around 9:00 or 10:00 pm. The party was not yet crowded. Witness
9’s recollection of the party is limited because she drank a lot that night. She left the party
around midnight or so.

Witness 9 saw Respondent when she first arrived. He was at the door collecting money. She
also recalls seeing Complainant 2 and said “hi” to her.

She later saw Complainant 2 upstairs after she got injured and remembers thinking “that really
sucks.” She does not recall talking to Complainant 2 but remembers seeing her being taken care
of by Witness 4 outside the bathroom. She recalls that Complainant 2 was standing on her own.
She recalls Complainant 2 and Witness 4 were next to the bathroom (either inside with the door
open or just outside the door) and the area outside the bathroom was really crowded. Witness 9
believes she was in the group at the top of the stairs for about 15 minutes and then went back
downstairs.

September 2017 “Kings” card party

Witness 9 met Complainant 2 for the first time at the September 2017 “Kings” card party. She
had heard that Respondent was “talking” to a girl named Complainant 2 and was excited to meet
her. Complainant 2 had brought a bag with clothes, toothbrush etc. and was planning to spend
the night with Respondent. They played Kings (a casual drinking game) but no one got drunk.
Witness 9 does not recall Witness 2 being at this party but she might have been (Witness 2 is not
one of her group of friends). Witness 9 commented that she does not think Witness 2 was there
because she recalls talking about sorority stuff and they wouldn’t have talked about this with
Witness 2 present because she is a member of a different sorority. Witness 9 does not believe
that Complainant 2 was drunk on this evening and states that she seemed perfectly fine when she
and Respondent went upstairs for the night.

When asked if there was anything else she wanted to share regarding Respondent and/or
Complainant 2, Witness 9 volunteered that she had gotten extremely drunk after a snow-day
drinking game as a sophomore and had to be carried to her room. She says that she threw herself
at Respondent and did everything she could to get him to sleep with her. He did not take
advantage of the situation and tucked her into bed. A day or so later, she apologized to him and


                                                2
                                                                                         D_00119
       Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 120 of 122



he told her that he almost reciprocated but did not because “he knew it was wrong.” Based on
this experience, Witness 9 feels strongly that Respondent would never take advantage of a girl
who was incapacitated.

Witness 9 considers Respondent to be a close friend. She does not know Complainant 2 that
well but they used to talk when they would see each other. They do not talk anymore because
they are not in the same social circle. Witness 9 says that she was shocked that assault
allegations were made against Respondent. She thinks of him as a “good guy” and does not
believe he is the type of guy who would force or take advantage of a girl.




                                               3
                                                                                        D_00120
Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 121 of 122




                      EXHIBIT R




                                                               D_00121
        Case 2:19-cv-00358-JS Document 40 Filed 08/08/19 Page 122 of 122



Witness 10 Interview Notes

I interviewed Witness 10 on October 17, 2018 at 3:00 pm in Whitecar Hall (Women’s Club
Room). We spoke for approximately 30 minutes.

Witness 10 is currently one of Respondent’s roommates at the house located at 626 S 42nd
Street). He is a fourth year student and has known Respondent since their freshman year.

Respondent identified Witness 10 as someone who would have information regarding the
January 14, 2018 party. Witness 10 stated that Respondent had told him very little about the
issues being investigated. Witness 10 knows generally that he (Respondent) had been accused of
sexual assault by two different girls.

Witness 10 was stationed outside the house from approximately 11:00 pm to 1:30 am. His job
was to make sure people did not disturb the neighbors.

He did not see Complainant 2 at any point during the party and believes she must have arrived
before 11:00 when he took up his post. At some point in the evening, he heard that she had
slipped and gotten a bloody nose from someone (maybe Witness 4). He did not see her leave the
party and concludes that she must have left after 1:30 am if she left that night. Witness 10 also
did not see either Respondent or Witness 4 leave the party. If they left together, it was after 1:30
am.

Respondent was inside during the party. He had various duties but was also mingling. Witness
10 says he wouldn’t be surprised if Respondent left his duties and went to his room to be with
Complainant 2.

Witness 10 does not know Complainant 2 except to say “hi.” Witness 10 was aware that
Respondent had been hooking up with Complainant 2 since the 2017 fall semester. At one point
during the fall, Witness 10 believes they stopped seeing each other briefly and he thinks this
break had something to do with a long-distance boyfriend of Complainant 2’s. He knows
Respondent and Complainant 2 stopped seeing each other at some point in the 2018 spring
semester but does not know when or why (he speculated that it could have been because
Respondent started seeing another girl who had been a friend of Complainant 2’s).

Witness 10 has known Respondent since they were freshman. They were in the same residence
hall as freshman (Goodman Hall) and shared a suite as sophomores (Osol Hall). They have been
roommates since the 2017 fall semester. Witness 10 volunteered that he doesn’t think that
Respondent is the kind of guy to take advantage of a girl.




                                                 2
                                                                                           D_00122
